Name: 2005/366/EC: Commission Decision of 4 March 2005 implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea and amending Annexes thereto (notified under document number C(2005) 463) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  economic analysis;  transport policy
 Date Published: 2005-05-17; 2008-11-15

 17.5.2005 EN Official Journal of the European Union L 123/1 COMMISSION DECISION of 4 March 2005 implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea and amending Annexes thereto (notified under document number C(2005) 463) (Text with EEA relevance) (2005/366/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea (1), and in particular Article 4(1) and Article 12 thereof, Whereas: (1) Additional statistical variables, definitions and structure for statistical datasets are necessary to distinguish the collection of data on cruise passengers. (2) The type of cargo classification needs to be modified to ensure a clear definition of the scope of the statistics. (3) The nomenclature on the maritime coastal areas and the nomenclature on the nationality of registration of vessels need to be adapted to technical developments. (4) In accordance with Article 12, the first indent, of Directive 95/64/EC, the Commission may adapt the content of the Annexes thereto. Directive 95/64/EC should therefore be amended accordingly. (5) In accordance with Article 4 of Directive 95/64/EC, the Commission may draw up and update the list of ports coded and classified by country and maritime coastal area. (6) Commission Decision 98/385/EC of 13 May 1998 on rules for implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (2), provided for a list of ports. (7) The list of ports needs to be updated. Decision 98/385/EC should therefore be amended. (8) Commission Decision 2000/363/EC of 28 April 2000 on rules for implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (3) amended the Annexes II, IV, V and VIII to Directive 95/64/EC and the list of ports drawn up in Annex II to Decision 98/385/EC. It can therefore be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom of 19 June 1989 establishing a Committee on the Statistical Programmes of the European Communities (4), HAS ADOPTED THIS DECISION: Article 1 Annexes I, II, IV, V, VI and VIII to Directive 95/64/EC are replaced by Annexes I, II, III, IV, V and VI to this Decision. Article 2 The list of ports drawn up in Annex II to Decision 98/385/EC is replaced by the updated list of ports coded and classified by country and maritime coastal area, as provided in Annex VII to this Decision. Article 3 Decision 2000/363/EC shall be repealed. Any references to the repealed Decision shall be construed as references to this Decision. Article 4 This Decision is addressed to the Member States. This Decision shall apply from the reference year 2004, covering the 2004 data. Done at Brussels, 4 March 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 320, 30.12.1995, p. 25. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 174, 18.6.1998, p. 1. Decision as last amended by the 2003 Act of Accession . (3) OJ L 132, 5.6.2000, p. 1. (4) OJ L 181, 28.6.1989, p. 47. ANNEX I ANNEX I VARIABLES AND DEFINITIONS 1. Statistical Variables (a) Cargo and passenger information  Gross weight of goods in tonnes,  type of cargo, according to the nomenclature shown in Annex II,  description of the goods, using the nomenclature shown in Annex III,  reporting port,  direction of movement, whether inwards or outwards,  for inward cargo: the port of loading (i.e. the port in which the cargo was loaded on to the ship in which it arrived in the reporting port) using individual ports in the European Economic Area (EEA) countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  for outward cargo: the port of unloading (i. e. the port in which the cargo is to be unloaded from the ship in which it left the reporting port) using individual ports in the EEA countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  number of passengers starting or finishing a voyage as well as number of cruise passengers on a cruise passenger excursion. For goods carried in containers or ro-ro units, the following additional particulars shall be provided:  total number of containers (with and without cargo),  number of containers without cargo,  total number of mobile (ro-ro) units with and without cargo,  number of mobile (ro-ro) units without cargo. (b) Information on the vessel  Number of vessels;  deadweight of vessels or gross tonnage;  country or territory of registration of vessels, using the nomenclature shown in Annex V;  type of vessels, using the nomenclature shown in Annex VI;  size of vessels, using the nomenclature shown in Annex VII. 2. Definitions (a) Freight container  means an article of transport equipment: 1. of a permanent nature and accordingly strong enough to be suitable for repeated use; 2. specially designed to facilitate the carriage of goods by one or more modes of transport, without intermediate reloading; 3. fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another; 4. so designed as to be easy to fill and empty; 5. having a length of 20 feet or more. (b) Ro-ro unit  means wheeled equipment for carrying cargo, such as a truck, trailer or semi-trailer, which can be driven or towed onto a vessel. Port or ships' trailers are included in this definition. Classifications should follow United Nations ECE Recommendation No 21 Codes for types of cargo, packages and packaging materials . (c) Container cargo  means containers with or without cargo which are lifted on or off the vessels which carry them by sea. (d) Ro-ro cargo  means goods, whether or not in containers, on ro-ro units, and ro-ro units which are rolled on and off the vessels which carry them by sea. (e) Gross weight of goods  means the tonnage of goods carried, including packaging but excluding the tare weight of containers or ro-ro units. (f) Deadweight (DWT)  means the difference in tonnes between the displacement of a ship on summer load-line in water with a specific gravity of 1,025 and the total weight of the ship, i. e. the displacement in tonnes of a ship without cargo, fuel, lubricating oil, ballast water, fresh water and drinking water in the tanks, usable supplies as well as passengers, crew and their possessions. (g) Gross tonnage  means the measure of the overall size of a ship determined in accordance with the provisions of the International Convention on Tonnage Measurement of Ships, 1969. (h) Cruise passenger  means a sea passenger making a sea journey on a cruise ship. Passengers on day excursions are excluded. (i) Cruise ship  means a passenger ship intended to provide passengers with a full tourist experience. All passengers have cabins. Facilities for entertainment aboard are included. Ships operating normal ferry services are excluded, even if some passengers treat the service as a cruise. In addition, cargo-carrying vessels able to carry a very limited number of passengers with their own cabins are also excluded. Ships intended solely for day excursions are also excluded. (j) Cruise passenger excursion  means a short visit by a cruise passenger to a tourist attraction associated with a port while retaining a cabin on board. ANNEX II ANNEX II TYPE OF CARGO CLASSIFICATION Category (1) Code 1 digit Code 2 digits Description Tonnage Number Liquid bulk 1 1X Liquid bulk goods (no cargo unit) X 11 Liquefied gas X 12 Crude oil X 13 Oil products X 19 Other liquid bulk goods X Dry bulk 2 2X Dry bulk goods (no cargo unit) X 21 Ores X 22 Coal X 23 Agricultural products (e.g. grain, soya, tapioca) X 29 Other dry bulk goods X Containers 3 3X Large containers X (2) X 31 20 ft freight units X (2) X 32 40 ft freight units X (2) X 33 Freight units > 20 ft and < 40 ft X (2) X 34 Freight units > 40 ft X (2) X Roll-on roll-off (self-propelled) 5 5X Mobile self-propelled units X X 51 Road goods vehicles and accompanying trailers X (2) X 52 Passenger cars, motorcycles and accompanying trailers/caravans X (3) 53 Passenger buses X (3) 54 Trade vehicles (including import/export motor vehicles) X X (3) 56 Live animals on the hoof X X (3) 59 Other mobile self-propelled units X X Roll-on roll-off (non-self-propelled) 6 6X Mobile non-self-propelled units X X 61 Unaccompanied road goods trailers and semi-trailers X (2) X 62 Unaccompanied caravans and other road, agricultural and industrial vehicles X X (3) 63 Rail wagons, shipborne port-to-port trailers, and shipborne barges engaged in goods transport X (2) X 69 Other mobile non-self-propelled units X X Other general cargo (including small containers) 9 9X Other cargo, not elsewhere specified X 91 Forestry products X 92 Iron and steel products X 99 Other general cargo X (1) These categories are consistent with United Nations ECE Recommendation No 21. (2) The quantity recorded is the gross weight of the goods including packaging but excluding the tare weight of containers and ro-ro-units. (3) Only total number of units. ANNEX III ANNEX IV MARITIME COASTAL AREAS The nomenclature to be used is the Geonomenclature (the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States, originally drawn up by Council Regulation (EEC) No 1736/75 (1)) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the abovementioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries which are divided into two or more maritime coastal areas, which are identified by a fourth digit other than zero (from 1 to 7), as below: Code Maritime coastal areas FR01 France: Atlantic and North Sea FR02 France: Mediterranean FR03 French overseas departments: French Guiana FR04 French overseas departments: Martinique and Guadeloupe FR05 French overseas departments: RÃ ©union DE01 Germany: North Sea DE02 Germany: Baltic DE03 Germany: Inland GB01 United Kingdom GB02 Isle of Man GB03 Channels Islands ES01 Spain: Atlantic (North) ES02 Spain: Mediterranean and Atlantic (South), including the Balearic and Canary Islands SE01 Sweden: Baltic SE02 Sweden: North Sea TR01 Turkey: Black Sea TR02 Turkey: Mediterranean RU01 Russia: Black Sea RU02 Russia: Baltic RU03 Russia: Asia MA01 Morocco: Mediterranean MA02 Morocco: West Africa EG01 Egypt: Mediterranean EG02 Egypt: Red Sea IL01 Israel: Mediterranean IL02 Israel: Red Sea SA01 Saudi Arabia: Red Sea SA02 Saudi Arabia: Gulf US01 United States of America: Atlantic (North) US02 United States of America: Atlantic (South) US03 United States of America: Gulf US04 United States of America: Pacific (South) US05 United States of America: Pacific (North) US06 United States of America: Great Lakes US07 Puerto Rico CA01 Canada: Atlantic CA02 Canada: Great Lakes and Upper Saint Lawrence CA03 Canada: West Coast CO01 Colombia: North Coast CO02 Colombia: West Coast With the additional codes ZZ01 Offshore installations ZZ02 Aggregates and not elsewhere specified (1) OJ L 183, 14.7.1975, p. 3. ANNEX IV ANNEX V NATIONALITY OF REGISTRATION OF VESSELS The nomenclature to be used is the Geonomenclature (the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States originally drawn up by Council Regulation (EEC) No 1736/75 (1)) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the above-mentioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries with more than one register which are identified by a fourth digit other than zero, as below: FR01 France FR02 French Antarctic Territory (including the Kerguelen Islands) IT01 Italy - first register IT02 Italy - international register GB01 United Kingdom GB02 Isle of Man GB03 Channel Islands GB04 Gibraltar DK01 Denmark DK02 Denmark (DIS) PT01 Portugal PT02 Portugal (MAR) ES01 Spain ES02 Spain (Rebeca) NO01 Norway NO02 Norway (NIS) US01 United States of America US02 Puerto Rico (1) OJ L 183, 14.7.1975, p. 3. ANNEX V ANNEX VI TYPE OF SHIP CLASSIFICATION (ICST-COM) Type Ship categories included 10 Liquid bulk Oil tanker Chemical tanker LG tanker Tanker barge Other tanker 20 Dry bulk Bulk/oil carrier Bulk carrier 31 Container Full container 32 Specialized Barge carrier Chemical carrier Irradiated fuel Livestock carrier Vehicle carrier Other specialised 33 General cargo, non-specialized Reefer Ro-ro passenger Ro-ro container Other ro-ro cargo Combination carrier general cargo/passenger Combination carrier general cargo/container Single decker Multi-decker 34 Dry cargo barge Deck barge Hopper barge Lash-seabee barge Open dry cargo barge Coverd dry cargo barge Other dry cargo barge nes 35 Passenger Passenger (excluding cruise passengers) 36 Cruise Passenger Cruise ships only 41 Fishing (1) Fish catching (1) Fish processing (1) 42 Offshore activities Drilling and exploration (1) Offshore support (1) 43 Tugs Tugs (1) Pusher craft (1) 49 Miscellaneous Dredgers (1) Research/survey (1) Other vessel nes (1) XX Unknown Unknown type of vessel (1) Not covered by this Directive. ANNEX VI ANNEX VIII STRUCTURE FOR STATISTICAL DATA SETS The data sets specified in this Annex define the periodicity for the maritime transport statistics required by the Community. Each data set defines a cross classification of a limited set of dimensions at different levels of the nomenclatures, aggregated across all other dimensions, for which statistics of good quality are required. The conditions for collecting data set B1 will be decided by the Council on a proposal from the Commission in the light of the results of the pilot study during a three-year transitional period as defined in Article 10 of this Directive. SUMMARY AND DETAILED STATISTICS  The data sets to be provided for selected ports for goods and passengers are A1, A2, B1, C1, D1, E1, F1 and/or F2.  The data sets to be provided for selected ports for goods but not for passengers are A1, A2, A3, B1, C1, E1, F1 and/or F2.  The data sets to be provided for selected ports for passengers but not for goods are A3, D1, F1 and/or F2.  The data set to be provided for selected ports and for ports which are not selected (for neither goods nor passengers) is A3. Data set A1: Seaborne transport in the main European ports by port, type of cargo and relation Periodicity: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Data: Gross weight of goods in tonnes. Data set A2: Non-unit-load seaborne transport in the main European ports, by port, type of cargo and relation Periodicity: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo, (non-unit-load only) Annex II (subcategories 1X, 11, 12, 13, 19, 2X, 21, 22, 23, 29, 9X, 91, 92 and 99) Data: Gross weight of goods in tonnes. Data set A3: Data required for both selected ports and ports for which detailed statistics are not required (see Article 4(3)) Periodicity: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A3 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric All ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Data: Gross weight of goods in tonnes. Number of passengers (excluding cruise passengers). Number of cruise passengers starting and ending a cruise. Number of cruise passengers on cruise passenger excursion: direction: inwards (1) only - (optional). Data set B1: Seaborne transport in the main European ports, by port, type of cargo, goods and relation Periodicity: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric B1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Commodity Two-character alphanumeric Goods nomenclature, Annex III Data: Gross weight of goods in tonnes. Data set C1: Unit-load seaborne transport in the main European ports, by port, type of cargo, relation and loaded status Periodicity: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric C1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (container, ro-ro only) Annex II (subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 63 and 69) Data: Gross weight of goods in tonnes (type of cargo: subcategories 3X, 31, 32, 33, 34, 51, 54, 56, 59, 6X, 61, 62, 63 and 69). Number of units (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 63 and 69). Number of units without cargo (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 59, 6X, 61, 63 and 69). Data set D1: Passenger transport in the main European ports, by relation and nationality of registration of vessel Periodicity: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric D1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Nationality of registration of vessel Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Number of passengers excluding cruise passengers starting and ending a cruise and cruise passengers on excursion Data set E1: Seaborne transport in the main European ports, by port, type of cargo, relation and nationality of registration of vessels Periodicity: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric E1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Nationality of registration of vessel Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Gross weight of goods in tonnes. Data set F1: European port vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on cruise passenger excursion) Periodicity: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel DWT Two-character alphanumeric Dead weight size classes, Annex VII Data: Number of vessels; Dead weight of vessels in tonnes. Data set F2: European port vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on cruise passenger excursion) Periodicity: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel GT Two-character alphanumeric Gross tonnage size classes, Annex VII Data: Number of vessels; Gross tonnage of vessels. ANNEX VII EUROSTAT LIST OF EUROPEAN PORTS Description of the list of ports The statistical ports and sub-ports are classified in alphabetical order for each Member State. Structure Column heading Explanation CTRY country (ISO alpha 2 standard code) MCA maritime coastal area in which the port is situated (Annex IV of the Directive) MODIFIC. modified since Decision 2000/363/EC (1) PORT NAME name of the port LOCODE code (alphabetical) of the UN/Locode or code (numerical) temporarily allocated by Eurostat to ports without a Locode NAT. STAT. GROUP for a port that is not a statistical port, the national statistical group (nat. stat. group) is the code of the statistical port in which this port is included STATISTICAL PORT statistical port NATIONAL CODE code allocated to the statistical port in the national statistics of the Member State in which it is situated CTRY MCA MODIFIC. PORT NAME LOCODE NAT. STAT. GROUP STATISTICAL PORT NATIONAL CODE BE BE00 X Albertkanaal BEABK X BE BE00 X Antwerpen BEANR X BE BE00 X Brugge BEBGS BEZEE BE BE00 X Bruxelles (Brussel) BEBRU X BE BE00 X Gent BEGNE X BE BE00 X LiÃ ¨ge BELGG X BE BE00 X Nieuwpoort BENIE X BE BE00 X Oostende BEOST X BE BE00 X Rupel BERUP BEBRU BE BE00 X Zeebrugge BEZEE X BE BE00 X Zelzate BEZEL BEGNE BE BE00 X BE offshore installations BE88P BE BE00 X Other - Belgium BE888 11 11 3 8 DK DK00 X Aabenraa DKAAB X 885-00 DK DK00 X Aalborg DKAAL X 970-00 DK DK00 X Aalborg Portland (Cementfabrikken RÃ ¸rdal) DKROR X 971-00 DK DK00 X Ã rhus DKAAR X 980-00 DK DK00 X Ã rÃ ¸ DKARO X 363-02 DK DK00 X Ã rÃ ¸sund DKARD X 363-01 DK DK00 X Ã rÃ ¸skÃ ¸bing DKARK X 864-00 DK DK00 X AgersÃ ¸ DKAGO X 493-01 DK DK00 X Agger Havn DKAGH X 896-00 DK DK00 X Aggersund Havn DKASH X 976-00 DK DK00 X Anholt DKANH X 982-01 DK DK00 X AskÃ ¸ DKASK X 599-02 DK DK00 X AsnÃ ¦svÃ ¦rkets Havn DKASV X 462-00 DK DK00 X Assens DKASN X 285-00 DK DK00 X Augustenborg DKAUB X 881-00 DK DK00 X AvedÃ ¸revÃ ¦rkets Havn DKAVE X 045-00 DK DK00 X AvernakÃ ¸/LyÃ ¸ DKAVK X 869-03 DK DK00 X BÃ ¥gÃ ¸ DKBGO X 287-00 DK DK00 X Bagenkop DKBAG X 867-00 DK DK00 X Ballebro DKBLB X 888-01 DK DK00 X Bandholm (Maribo) DKBDX X 592-00 DK DK00 X BogÃ ¸ DKBOG X 636-00 DK DK00 X BÃ ¸jden DKBOS X 869-01 DK DK00 X Branden Havn DKBRH X 801-01 DK DK00 X Cementfabrikken Danias Havn DKDAN X 674-01 DK DK00 X Cementfabrikken Kongsdal Havn DKKON X 674-02 DK DK00 X Dansk Salts Havn DKDAS X 675-00 DK DK00 X DragÃ ¸r DKDRA X 044-00 DK DK00 X Ebeltoft DKEBT X 985-00 DK DK00 X Egense DKEGN X DK DK00 X Egernsund DKEND X 883-00 DK DK00 X Endelave DKEDL X 452-00 DK DK00 X EnstedvÃ ¦rkets Havn DKENS X 886-00 DK DK00 X Esbjerg DKEBJ X 260-00 DK DK00 X FÃ ¥borg Havn DKFAA X 861-00 DK DK00 X Fakse Ladeplads Havn DKFAK X 637-00 DK DK00 X Feggesund DKFGS X 897-01 DK DK00 X FejÃ ¸ DKFEJ X 598-01 DK DK00 X FemÃ ¸ DKFMO X 598-02 DK DK00 X Fredericia (Og Shell-Havnen) DKFRC X 280-00 DK DK00 X Frederikshavn DKFDH X 290-00 DK DK00 X Frederikssund Havn DKFDS X 371-00 DK DK00 X FrederiskvÃ ¦rk Havn (FrederiksvÃ ¦rk StÃ ¥lvalsevÃ ¦rk) DKSVV X 374-00 DK DK00 X Fur DKFUH X 803-00 DK DK00 X Fynshav DKFYH X 887-00 DK DK00 X Gedser DKGED X 593-00 DK DK00 X GrÃ ¥sten DKGRA X 882-00 DK DK00 X GrenÃ ¥ DKGRE X 986-00 DK DK00 X Gulfhavnen DKGFH X 592-01 DK DK00 X Haderslev DKHAD X 360-00 DK DK00 X Hadsund DKHSU X 969-00 DK DK00 X Hals DKHAS X DK DK00 X Hanstholm DKHAN X 891-00 DK DK00 X HardeshÃ ¸j DKHDH X 888-02 DK DK00 X Hasle DKHSL X 744-00 DK DK00 X Havneby DKHNB X 366-00 DK DK00 X HavnsÃ ¸ DKHVN X 467-00 DK DK00 X HelsingÃ ¸r (Elsinore) DKHLS X 370-00 DK DK00 X Hirtshals DKHIR X 291-00 DK DK00 X Hobro DKHBO X 979-00 DK DK00 X HolbÃ ¦k DKHBK X 463-01 DK DK00 X Holstebro-Struer Havn DKSTR X 444-00 DK DK00 X Horsens DKHOR X 450-00 DK DK00 X Hou Havn DKHOH X 982-02 DK DK00 X Hundested DKHUN X 375-00 DK DK00 X Hvalpsund DKHVA X 977-00 DK DK00 X Juelsminde Havn DKJUE X 451-00 DK DK00 X Kalundborg DKKAL X 460-00 DK DK00 X Kastrup DKKTP X 043-00 DK DK00 X Kerteminde DKKTD X 643-00 DK DK00 X Kleppen DK102 X DK DK00 X KÃ ¸benhavns Havn DKCPH X 040-00 DK DK00 X KÃ ¸ge DKKOG X 510-00 DK DK00 X Kolby KÃ ¥s Havn DKKOK X 984-00 DK DK00 X Kolding DKKOL X 480-00 DK DK00 X KorsÃ ¸r DKKRR X 490-00 DK DK00 X KragenÃ ¦s DKKRA X 599-03 DK DK00 X KyndbyvÃ ¦rkets Havn DKKBY X 372-00 DK DK00 X Lemvig DKLVG X 441-00 DK DK00 X LindÃ ¸ Havn DKLIN X 641-00 DK DK00 X LÃ ¸gstÃ ¸r DKLGR X 975-00 DK DK00 X Lohals DKLOH X 866-00 DK DK00 X Lyngs Odde Havn DKLYO X 283-00 DK DK00 X MarbÃ ¦k Havn DKMRB X 377-00 DK DK00 X Mariager DKMRR DKDAS DK DK00 X Marstal DKMRS X 862-00 DK DK00 X MasnedÃ ¸vÃ ¦rkets Havn DKMAS X 634-00 DK DK00 X Masnedsund DKMNS DKVOR DK DK00 X MasnedÃ ¸ GÃ ¸dningshavn (Uno-X Havn) DKUNX X 835-00 DK DK00 X Middelfart DKMID X 284-00 DK DK00 X Mommark DKMOM X 888-03 DK DK00 X NÃ ¦ssund DKNUD X 897-02 DK DK00 X NÃ ¦stved DKNVD X 630-00 DK DK00 X Nakskov DKNAK X 594-00 DK DK00 X NeksÃ ¸ DKNEX X 742-00 DK DK00 X Nordby Havn, FanÃ ¸ DKNDB X 261-00 DK DK00 X NordjyllandsvÃ ¦rkets Havn DKVSV X 974-00 DK DK00 X NÃ ¸rresundby DKNRS DKAAL DK DK00 X Nyborg DKNBG X 870-00 DK DK00 X NykÃ ¸bing Falster DKNYF X 590-00 DK DK00 X NykÃ ¸bing Mors DKNYM X 892-00 DK DK00 X Nysted DKNTD X 597-00 DK DK00 X Odense DKODE X 640-00 DK DK00 X OmÃ ¸ DKOMO X 593-02 DK DK00 X Orehoved, Falster DKORE DKNYF 591-00 DK DK00 X OrÃ ¸ DKORO X 563-02 DK DK00 X Randers DKRAN X 670-00 DK DK00 X RÃ ¸dby DKROD X 599-01 DK DK00 X RÃ ¸dby (FÃ ¦rgehavn) DKROF X 730-00 DK DK00 X RÃ ¸nne DKRNN X 740-00 DK DK00 X RÃ ¸rvig DKRRV X 469-02 DK DK00 X RudkÃ ¸bing DKRKB X 863-00 DK DK00 X SÃ ¦lvig Havn DKSLV X 984-03 DK DK00 X SakskÃ ¸bing DKSAX X 595-00 DK DK00 X SejerÃ ¸ DKSEO X 468-00 DK DK00 X SjÃ ¦llands Odde DKSJO X 469-01 DK DK00 X SkÃ ¦lskÃ ¸r DKSSK X 490-00 DK DK00 X SkÃ ¦rbÃ ¦kvÃ ¦rkets Havn DKSKB X 282-00 DK DK00 X Skagen DKSKA X 292-00 DK DK00 X SkarÃ ¸/DrejÃ ¸ DKSDO X 869-05 DK DK00 X Skive DKSKV X 800-00 DK DK00 X Snekkersten DKSNE X 376-00 DK DK00 X SÃ ¸by Havn DKSOB X 868-00 DK DK00 X SÃ ¸nderborg DKSGD X 880-00 DK DK00 X Spodsbjerg Havn DKSPB X 867-00 DK DK00 X Statoil-Havnen DKSTT X 461-00 DK DK00 X Stege DKSTE X 632-00 DK DK00 X StigsnÃ ¦s DKSTN X 492-03 DK DK00 X StigsnÃ ¦svÃ ¦rkets Havn DKSTG X 492-02 DK DK00 X Strib Havn DKSTB X 286-00 DK DK00 X StrynÃ ¸ DKSNO X 869-04 DK DK00 X StubbekÃ ¸bing Havn DKSBK X 596-00 DK DK00 X StudstrupvÃ ¦rkets Havn DKSSV X 981-00 DK DK00 X SundsÃ ¸re DKSUE X 801-02 DK DK00 X Svendborg DKSVE X 860-00 DK DK00 X TÃ ¥rs DKTRS X 599-04 DK DK00 X Thisted DKTED X 890-00 DK DK00 X ThyborÃ ¸n DKTYB X 635-00 DK DK00 X Tuborg DKTUB X 042-00 DK DK00 X TunÃ ¸ DKTNO X 982-03 DK DK00 X Vang Havn DKVNG X 747-00 DK DK00 X Vejle DKVEJ X 920-00 DK DK00 X VenÃ ¸ Havn DKVEN X 445-00 DK DK00 X VesterÃ ¸ Havn, LÃ ¦sÃ ¸ DKVES X 294-00 DK DK00 X Vordingborg Havn DKVOR X 633-00 DK DK00 X DK offshore installations DK88P DK DK00 X Other - Denmark DK888 145 145 4 141 DE DE01 X Amrum I. DEAMR X 01301 DE DE03 X Andernach DEAND X 13202 DE DE02 X Anklam DEANK X 23301 DE DE02 X Baltic Sea (other ports) DE115 X 01684 DE DE01 X Baltrum I. DEBMR X 04102 DE DE03 X Beddingen - zu Salzgitter - DEBZS X 05101 DE DE01 X Beidenfleth DEBEI X 01401 DE DE01 X Bensersiel DEBEN X 04204 DE DE03 X Berlin DEBER X 22229 DE DE02 X Berndshof DEBOF X 23331 DE DE01 X Blumenthal DEBLM DEBRE 06101 DE DE01 X Borkum I. DEBMK X 04103 DE DE01 X Brake DEBKE X 04206 DE DE03 X Braunschweig DEBWE X 05103 DE DE01 X Bremen DEBRE X 06101 DE DE01 X Bremerhaven DEBRV X 06201 DE DE01 X BrunsbÃ ¼ttel DEBRB X 01404 DE DE01 X BÃ ¼sum DEBUM X 01405 DE DE01 X BÃ ¼tzfleth DEBUZ X 03108 DE DE02 X Burgstaaken/Fehmarn DEBSK X 01701 DE DE01 X Carolinensiel DECAR X 04208 DE DE03 X Castrop-Rauxel DECRL X 08205 DE DE01 X Cuxhaven DECUX X 03110 DE DE01 X DagebÃ ¼ll DEDAG X 01302 DE DE02 X Damp-Ostseebad DEDAP DE115 01684 DE DE02 X Demmin DEDMN X 23332 DE DE03 X Dormagen DEDMG X 09301 DE DE03 X Dorsten DEDON X 08208 DE DE03 X Dortmund DEDTM X 08302 DE DE02 X Dranske DEDRA DE075 23175 DE DE01 X Drochtersen DEDRO DE116 03182 DE DE03 X DÃ ¼sseldorf DEDUS X 09201 DE DE03 X Duisburg DEDUI X 08101 DE DE02 X EckernfÃ ¶rde DEECK X 01602 DE DE01 X Eiderdam DEEDD DE118 01318 DE DE01 X Elbe (other ports) DE116 X 03182 DE DE01 X Emden DEEME X 04105 DE DE03 X Emmelsum DEESU X 07226 DE DE02 X Flensburg DEFLF X 01201 DE DE02 X Flensburger FÃ ¶rde (other ports) DE117 X 01282 DE DE01 X FÃ ¶hr I. DE017 X 01303 DE DE01 X Friedrichstadt DEFRI X 01304 DE DE03 X FÃ ¼rst Leopold-Baldur, Zeche - zu Dorsten - DE102 X 08213 DE DE03 X Gelsenkirchen DEGEK X 08215 DE DE02 X Gelting DEGEL X 01202 DE DE01 X Gieselaukanal and Eider (other ports) DE118 X 01381 DE DE02 X GlÃ ¼cksburg, Langballigau, Neukirchen DENEK DE117 01282 DE DE01 X GlÃ ¼ckstadt DEGLU X 01408 DE DE02 X Greifswald, Landkreis DEGRD X 23372 DE DE01 X Hamburg DEHAM X 02001 DE DE03 X Hanau DEHAU X 12310 DE DE01 X Harburg DEHBU DEHAM 02001 DE DE01 X Haren/Ems DEHRN X 04409 DE DE02 X Heiligenhafen DEHHF X 01704 DE DE01 X Helgoland I. DEHGL X 01409 DE DE01 X Hochdonn DEHOD X 01410 DE DE01 X HÃ ¶rnum/Sylt DEHRM X 01305 DE DE01 X Hohenhoern DEHHS X 01412 DE DE03 X Homberg DEHOM X 08106 DE DE01 X Husum DEHUS X 01306 DE DE01 X Itzehoe DEITZ X 01413 DE DE01 X Juist DEJUI X 04108 DE DE02 X Kappeln DEKAP X 01203 DE DE02 X Kiel DEKEL X 01501 DE DE03 X KÃ ¶ln DECGN X 09505 DE DE03 X Krefeld DEKRE X 09302 DE DE01 X Langeoog, Insel DELGO X 04220 DE DE02 X Lauterbach DELAU X 23110 DE DE01 X Leer DELEE X 04109 DE DE01 X List/Sylt DELIS X 01307 DE DE01 X Lohesch DELOH X 04414 DE DE02 X LÃ ¼beck DELBC X 01801 DE DE03 X LÃ ¼lsdorf DELLF X 09507 DE DE03 X Minden DEMID X 10110 DE DE03 X MÃ ¼hlheim an der Ruhr DEMUH X 08231 DE DE02 X Mukran DEMUK DESAS 23111 DE DE01 X Nessmersiel DENES X 04113 DE DE01 X Neuharlingersiel DENHS X 04223 DE DE03 X Neuss DENSS X 09303 DE DE02 X Neustadt/Holstein DENHO X 01705 DE DE01 X Norddeich DENOE X 04114 DE DE01 X Nordenham DENHA X 04224 DE DE01 X Norderney I. DENRD X 04115 DE DE01 X Oldenburg/Oldenburg DEOLO X 04225 DE DE03 X Orsoy DEORS X 07212 DE DE02 X Orth/Fehmarn DEORT X 01706 DE DE01 X Papenburg DEPAP X 04417 DE DE03 X Peine DEPEI X 05106 DE DE01 X Pellworm I. DEPEL X 01309 DE DE02 X Petersdorf DEPTD DERSK 23115 DE DE02 X Puttgarden DEPUT X 01707 DE DE02 X Rendsburg DEREN X 01607 DE DE03 X Rheinberg-Ossenberg DERBH X 07217 DE DE02 X Rostock DERSK X 23118 DE DE02 X RÃ ¼gen (Inneres GewÃ ¤sser) DE075 X 23175 DE DE02 X RÃ ¼gen (Ã stl. Stralsunder Fahrw.) DE055 X 23180 DE DE03 X Salzgitter DESAR X 05108 DE DE02 X Sassnitz DESAS X 23120 DE DE01 X SchÃ ¼lpersiel DESPS X 01422 DE DE01 X SchwarzenhÃ ¼tten, Hemmoor DEHMO X 03126 DE DE03 X Schwedt DESDT X 24217 DE DE03 X Sehnde DESNE X 05215 DE DE01 X Spieckeroog I. DESPI X 04230 DE DE03 X Spyck DE061 X 07218 DE DE01 X Stade DESTA X 03127 DE DE01 X Stadersand DESTS X 03128 DE DE01 X Steenodde DESDD DEAMR 01301 DE DE02 X Stralsund DESTL X 23124 DE DE01 X TravemÃ ¼nde DETRV DELBC 01801 DE DE03 X Uelzen DEUEL X 03217 DE DE01 X UpschÃ ¶rt DEUPS X 04233 DE DE02 X Vitte/Hiddensee DE070 X 23125 DE DE03 X Walsum DEWLS X 08109 DE DE01 X Wangerooge I. DEAGE X 04235 DE DE02 X WarnemÃ ¼nde DEWAR DERSK 23126 DE DE01 X Wedel-Schulau DEWED X 01424 DE DE03 X Wesel DEWES X 07224 DE DE01 X Wilhelmshaven DEWVN X 04236 DE DE01 X Wilster DEWIL X 01426 DE DE01 X Wischhafen DEWIF X 03131 DE DE02 X Wismar DEWIS X 23213 DE DE02 X Wolgast DEWOL X 23328 DE DE01 X Wyk/FÃ ¶hr DEWYK DE017 01303 DE DE01 X DE offshore installations DE88P DE DE02 X DE offshore installations DE88P DE DE01 X Other - Germany North Sea DE888 DE DE02 X Other - Germany Baltic DE888 DE DE03 X Other - Germany Inland DE888 DE DE09 X Other - Germany (unknown MCA) DE888 123 123 13 110 EE EE00 X Kunda EEKUN X EE EE00 X Miiduranna EEMID X EE EE00 X PÃ ¤rnu EEPAR X EE EE00 X Tallinn (including Vanasadam (Old City), Muuga, Paljassaare, Paldiski LÃ µunasadam (Paldiski South) EETLL X EE EE00 X Vene-Balti EEVEB X EE EE00 X EE - offshore installations EE88P EE EE00 X Other - Estonia EE888 5 5 5 GR GR00 X Achladi (Ã Ã Ã »Ã ¬Ã ´Ã ¹ Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) GRACL GRSYS 072 GR GR00 X Aegina (Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±) GRAEG X 025 GR GR00 X Aegio (Ã Ã ¯Ã ³Ã ¹Ã ¿) GRAEN X 027 GR GR00 X Agia Marina Aiginas (Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ¯Ã ½Ã ± Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã ) GR868 X 868 GR GR00 X Agia Marina Attikis (Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ¯Ã ½Ã ± Ã Ã Ã Ã ¹Ã ºÃ ®Ã ) GR883 X 883 GR GR00 X Agia Marina Fthiotidas (Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ¯Ã ½Ã ± Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) GRAGM X 006 GR GR00 X Agia Pelagia (Ã Ã ³Ã ¯Ã ± Ã Ã µÃ »Ã ±Ã ³Ã ¯Ã ±) GRAPE X 019 GR GR00 X Agia Roumeli Chanion (Ã Ã ³Ã ¯Ã ± Ã ¡Ã ¿Ã Ã ¼Ã µÃ »Ã · Ã §Ã ±Ã ½Ã ¯Ã Ã ½) GR704 X 704 GR GR00 X Agii Theodori (Ã Ã ³Ã ¹Ã ¿Ã ¹ ÃÃ µÃ Ã ´Ã Ã Ã ¿Ã ¹) GRAGT X 008 GR GR00 X Agiokampos Larissas (Ã Ã ³Ã ¹Ã Ã ºÃ ±Ã ¼ÃÃ ¿Ã  Ã Ã ¬Ã Ã ¹Ã Ã ±Ã ) GR879 X 879 GR GR00 X Agios Konstantinos (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã ½Ã Ã Ã ±Ã ½Ã Ã ¯Ã ½Ã ¿Ã ) GRAKO X 013 GR GR00 X Agios Kyrikos (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ ¿Ã ) GRAKI X 011 GR GR00 X Agios Nikolaos Creta (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã Ã Ã ®Ã Ã ·Ã ) GRANI X 015 GR GR00 X Agios Eystratios Lesvou (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã Ã Ã Ã ¬Ã Ã ¹Ã ¿Ã  Ã Ã ­Ã Ã ²Ã ¿Ã ) GR703 X 703 GR GR00 X Agios Nikolaos Fokidas (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã ¦Ã Ã ºÃ ¯Ã ´Ã ±Ã ) GR876 X 876 GR GR00 X Agistri Aiginas (Ã Ã ³Ã ºÃ ¯Ã Ã Ã Ã ¹ Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã ) GR708 X 708 GR GR00 X Aigiali Amorgou (Ã Ã ¹Ã ³Ã ¹Ã ¬Ã »Ã · Ã Ã ¼Ã ¿Ã Ã ³Ã ¿Ã ) GR710 X 710 GR GR00 X Aktio Vonitsas (Ã Ã ºÃ Ã ¹Ã ¿ Ã Ã Ã ½Ã ¹Ã Ã Ã ±Ã ) GR880 X 880 GR GR00 X Alexandroupolis (Ã Ã »Ã µÃ ¾Ã ±Ã ½Ã ´Ã Ã ¿Ã ÃÃ ¿Ã »Ã ¹Ã ) GRAXD X 031 GR GR00 X Aliverio (Ã Ã »Ã ¹Ã ²Ã ­Ã Ã ¹Ã ¿) GRLVR X 033 GR GR00 X Almyros Volou (Ã Ã »Ã ¼Ã Ã Ã Ã  Ã Ã Ã »Ã ¿Ã ) GRALM X GR GR00 X Alonissos (Ã Ã »Ã Ã ½Ã ·Ã Ã Ã ¿Ã ) GRALO X 035 GR GR00 X Amfilochia (Ã Ã ¼Ã Ã ¹Ã »Ã ¿Ã Ã ¯Ã ±) GRAMF X 047 GR GR00 X Amoliani (Ã Ã ¼Ã ¿Ã »Ã ¹Ã ±Ã ½Ã ®) GRAMI X 043 GR GR00 X Amorgos (Ã Ã ¼Ã ¿Ã Ã ³Ã Ã ) GRAMO X 045 GR GR00 X Anafi Kyklades (Ã Ã ½Ã ¬Ã Ã · Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ ) GR716 X 716 GR GR00 X Andros (Ã Ã ½Ã ´Ã Ã ¿Ã ) GRAND X 055 GR GR00 X Antikyra (Ã Ã ½Ã Ã ¯Ã ºÃ Ã Ã ±) GRATK X 057 GR GR00 X Antiparos (Ã Ã ½Ã Ã ¯ÃÃ ±Ã Ã ¿Ã ) GRANP X 059 GR GR00 X Antirio (Ã Ã ½Ã Ã ¯Ã Ã ¹Ã ¿) GRANT X 060 GR GR00 X Araxos ('Ã Ã Ã ±Ã ¾Ã ¿Ã ) GR870 X 870 GR GR00 X Argostoli (Ã Ã Ã ³Ã ¿Ã Ã Ã Ã »Ã ¹) GREFL X 185 GR GR00 X Arkitsa Fthiotidas (Ã Ã Ã ºÃ ¯Ã Ã Ã ± Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) GR877 X 877 GR GR00 X Aspropyrgos (Ã Ã ÃÃ Ã ÃÃ Ã Ã ³Ã ¿Ã ) GRAPY GREEU GR GR00 X Astakos (Ã Ã Ã Ã ±Ã ºÃ Ã ) GRAST X 065 GR GR00 X Astypalea (Ã Ã Ã Ã ÃÃ ¬Ã »Ã ±Ã ¹Ã ±) GRJTY X 069 GR GR00 X Bassiliki Leykados (Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã ºÃ ® Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±Ã ) GR722 X 722 GR GR00 X Canea (Ã §Ã ±Ã ½Ã ¹Ã ¬) GRCHQ GRSUD GR GR00 X Chalki Dodekanissou (Ã §Ã ¬Ã »Ã ºÃ · Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã Ã ½) GR846 X 846 GR GR00 X Chalkida (Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±) GRCLK X 515 GR GR00 X Chios (Ã §Ã ¯Ã ¿Ã ) GRJKH X 521 GR GR00 X Chora Sfakion (Ã §Ã Ã Ã ± Ã £Ã Ã ±Ã ºÃ ¯Ã Ã ½) GRCSF X 525 GR GR00 X Corfu (Ã Ã ­Ã Ã ºÃ Ã Ã ±) GRCFU X 183 GR GR00 X Dafni Agiou Orous (Ã Ã ¬Ã Ã ½Ã · Ã Ã ³Ã ¯Ã ¿Ã Ã Ã Ã ¿Ã Ã ) GR728 X 728 GR GR00 X Diafani Karpathou (Ã Ã ¹Ã ±Ã Ã ±Ã ½Ã ® Ã Ã ±Ã ÃÃ ±Ã ¸Ã ¿Ã ) GR729 X 729 GR GR00 X Donoussa Kyklades (Ã Ã ¿Ã ½Ã ¿Ã Ã Ã Ã ± Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ ) GR733 X 733 GR GR00 X Drapetsona (Ã Ã Ã ±ÃÃ µÃ Ã Ã Ã ½Ã ±) GRDPA GRPIR GR GR00 X Edipsos (Ã Ã ¹Ã ´Ã ·Ã Ã Ã ) GREDI X 029 GR GR00 X Elafonissos Lakonias (Ã Ã »Ã ±Ã Ã Ã ½Ã ·Ã Ã ¿Ã  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã ) GR734 X 734 GR GR00 X Eleftheres (Ã Ã »Ã µÃ Ã ¸Ã µÃ Ã ­Ã ) GRELT X 103 GR GR00 X Eleusina (Ã Ã »Ã µÃ Ã Ã ¯Ã ½Ã ±) GREEU X 105 GR GR00 X Eretria Evoias (Ã Ã Ã ­Ã Ã Ã µÃ ¹Ã ± Ã Ã ²Ã ¿Ã ¯Ã ±Ã ) GR882 X 882 GR GR00 X Eydilos (Ã Ã Ã ´Ã ·Ã »Ã ¿Ã ) GREYD X 115 GR GR00 X Faneromeni Salaminas (Ã ¦Ã ±Ã ½Ã µÃ Ã Ã ¼Ã ­Ã ½Ã · Ã £Ã ±Ã »Ã ±Ã ¼Ã ¯Ã ½Ã ±Ã ) GR891 X 891 GR GR00 X Fiskardo Kefallinias (Ã ¦Ã ¹Ã Ã ºÃ ¬Ã Ã ´Ã ¿ Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) GR842 X 842 GR GR00 X Folegandros Kyklades (Ã ¦Ã ¿Ã »Ã ­Ã ³Ã ±Ã ½Ã ´Ã Ã ¿Ã  Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ ) GR843 X 843 GR GR00 X Fourni Samou (Ã ¦Ã ¿Ã Ã Ã ½Ã ¿Ã ¹ Ã £Ã ¬Ã ¼Ã ¿Ã ) GR844 X 844 GR GR00 X Frikes Ithakis (Ã ¦Ã Ã ¯Ã ºÃ µÃ  ÃÃ ¸Ã ¬Ã ºÃ ·Ã ) GR845 X 845 GR GR00 X Galatas Trizinias (Ã Ã ±Ã »Ã ±Ã Ã ¬Ã  Ã ¤Ã Ã ¿Ã ¹Ã ¶Ã ·Ã ½Ã ¯Ã ±Ã ) GR884 X 884 GR GR00 X Gavrio (Ã Ã ±Ã Ã Ã ¹Ã ¿) GRGAV X 085 GR GR00 X Gerakas Lakonias (Ã Ã ­Ã Ã ±Ã ºÃ ±Ã  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã ) GR857 X 857 GR GR00 X Glossa Skopelou (Ã Ã »Ã Ã Ã Ã ± Ã £Ã ºÃ ¿ÃÃ ­Ã »Ã ¿Ã ) GRGLO X 091 GR GR00 X Glyfa Fthiotidas (Ã Ã »Ã Ã Ã ± Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) GR878 X 878 GR GR00 X Gythio (Ã Ã Ã ¸Ã µÃ ¹Ã ¿) GRGYT X 093 GR GR00 X Heraklio (Ã Ã Ã ¬Ã ºÃ »Ã µÃ ¹Ã ¿) GRHER X 121 GR GR00 X Hydra ('Ã ¥Ã ´Ã Ã ±) GRHYD X 501 GR GR00 X Igoumenitsa (Ã Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¯Ã Ã Ã ±) GRIGO X 119 GR GR00 X Inousses (Ã Ã ¹Ã ½Ã ¿Ã Ã Ã µÃ ) GRINO X 365 GR GR00 X Ios ('ÃÃ ¿Ã ) GRIOS X 137 GR GR00 X Iraklia Kyklades (Ã Ã Ã ±Ã ºÃ »Ã µÃ ¹Ã ¬ Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ ) GR738 X 738 GR GR00 X Istmia (Ã Ã Ã ¸Ã ¼Ã ¹Ã ±) GRITM X 139 GR GR00 X Itea (ÃÃ Ã ­Ã ±) GRITA X 141 GR GR00 X Ithaki (ÃÃ ¸Ã ¬Ã ºÃ ·) GRITH X 135 GR GR00 X Kalamata (Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±) GRKLX X 145 GR GR00 X Kalymnos (Ã Ã ¬Ã »Ã Ã ¼Ã ½Ã ¿Ã ) GRKMI X 151 GR GR00 X Karlovassi (Ã Ã ±Ã Ã »Ã Ã ²Ã ±Ã Ã ¹) GRKAR X 159 GR GR00 X Karpathos (Ã Ã ¬Ã ÃÃ ±Ã ¸Ã ¿Ã ) GRAOK X 161 GR GR00 X Karra Chalkidikis (Ã Ã ±Ã Ã Ã ¬ Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GR854 X 854 GR GR00 X Karystos (Ã Ã ¬Ã Ã Ã Ã Ã ¿Ã ) GRKST X 163 GR GR00 X Kassos (Ã Ã ¬Ã Ã Ã ¿Ã ) GRKSI X 167 GR GR00 X Kastelli Kissamou (Ã Ã ±Ã Ã Ã ­Ã »Ã »Ã ¹ Ã Ã ¹Ã Ã Ã ¬Ã ¼Ã ¿Ã ) GRKIS X 171 GR GR00 X Katakolo (Ã Ã ±Ã Ã ¬Ã ºÃ ¿Ã »Ã ¿) GRKAK X 173 GR GR00 X Kavala (Ã Ã ±Ã ²Ã ¬Ã »Ã ±) GRKVA X 143 GR GR00 X Kea (Ã Ã ­Ã ±) GRKEA X 177 GR GR00 X Keramoti (Ã Ã µÃ Ã ±Ã ¼Ã Ã Ã ®) GRKER X 181 GR GR00 X Keratsini (Ã Ã µÃ Ã ±Ã Ã Ã ¯Ã ½Ã ¹) GRKTS GRPIR GR GR00 X Kiato (Ã Ã ¹Ã ¬Ã Ã ¿) GRKIO X 189 GR GR00 X Kimolos (Ã Ã ¯Ã ¼Ã Ã »Ã ¿Ã ) GRKMS X 193 GR GR00 X Korinthos (Ã Ã Ã Ã ¹Ã ½Ã ¸Ã ¿Ã ) GRCRG X 203 GR GR00 X Kos (Ã Ã Ã ) GRKGS X 225 GR GR00 X Kosta Ermionidos (Ã Ã Ã Ã Ã ± Ã Ã Ã ¼Ã ¹Ã ¿Ã ½Ã ¯Ã ´Ã ±Ã ) GR881 X 881 GR GR00 X Koufonissi Kyklades (Ã Ã ¿Ã Ã Ã ¿Ã ½Ã ®Ã Ã ¹ Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ ) GR761 X 761 GR GR00 X Kylini (Ã Ã Ã »Ã ®Ã ½Ã ·) GRKYL X 217 GR GR00 X Kymi (Ã Ã Ã ¼Ã ·) GRKIM X 219 GR GR00 X Kythnos (Ã Ã Ã ¸Ã ½Ã ¿Ã ) GRKYT X 099 GR GR00 X Larymna (Ã Ã ¬Ã Ã Ã ¼Ã ½Ã ±) GRLRY X 231 GR GR00 X Lavrio (Ã Ã ±Ã Ã Ã ¹Ã ¿) GRLAV X 233 GR GR00 X Lefkimi (Ã Ã µÃ Ã ºÃ ¯Ã ¼Ã · Ã Ã µÃ Ã ºÃ Ã Ã ±Ã ) GRLFK X 214 GR GR00 X Leros (Ã Ã ­Ã Ã ¿Ã ) GRLRS X 237 GR GR00 X Lipsi Dodekanissou (Ã Ã µÃ ¹Ã Ã ¿Ã ¯ Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã Ã ½) GR766 X 766 GR GR00 X Lixouri (Ã Ã ·Ã ¾Ã ¿Ã Ã Ã ¹ Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) GRLIX X 245 GR GR00 X Loutro Chania (Ã Ã ¿Ã Ã Ã Ã  Ã §Ã ±Ã ½Ã ¯Ã Ã ½) GR850 X 850 GR GR00 X Marmari (Ã Ã ±Ã Ã ¼Ã ¬Ã Ã ¹) GRMRM X 261 GR GR00 X Meganissi (Ã Ã µÃ ³Ã ±Ã ½Ã ®Ã Ã ¹) GRMGN X 253 GR GR00 X Megara (Ã Ã ­Ã ³Ã ±Ã Ã ±) GRMGR X 267 GR GR00 X Megisti Kastelorizou (Ã Ã µÃ ³Ã ¯Ã Ã Ã · Ã Ã ±Ã Ã Ã µÃ »Ã Ã Ã ¹Ã ¶Ã ¿Ã ) GR775 X 775 GR GR00 X Menidi Etolokarnanias (Ã Ã µÃ ½Ã ¯Ã ´Ã ¹ Ã Ã ¹Ã Ã Ã »Ã ¿Ã ±Ã ºÃ ±Ã Ã ½Ã ±Ã ½Ã ¯Ã ±Ã ) GRMEN X 277 GR GR00 X Messologi (Ã Ã µÃ Ã ¿Ã »Ã Ã ³Ã ³Ã ¹) GRMEL X 281 GR GR00 X Methana (Ã Ã ­Ã ¸Ã ±Ã ½Ã ±) GRMET X GR GR00 X Milos (Ã Ã ®Ã »Ã ¿Ã ) GRMLO X 287 GR GR00 X Moudros (Ã Ã ¿Ã Ã ´Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã ) GRMDR X 299 GR GR00 X Mykonos (Ã Ã Ã ºÃ ¿Ã ½Ã ¿Ã ) GRJMK X 311 GR GR00 X Myrina (Ã Ã Ã Ã ¹Ã ½Ã ±) GRMYR X 315 GR GR00 X Mytilene (Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·) GRMJT X 319 GR GR00 X Nafplio (Ã Ã ±Ã ÃÃ »Ã ¹Ã ¿) GRNAF X 327 GR GR00 X Naxos (Ã Ã ¬Ã ¾Ã ¿Ã ) GRJNX X 321 GR GR00 X Nea Karvali (Ã Ã ­Ã ± Ã Ã ±Ã Ã ²Ã ¬Ã »Ã · Ã Ã ±Ã ²Ã ¬Ã »Ã ±Ã ) GRNKV GRKVA GR GR00 X Nea Moudania (Ã Ã ­Ã ± Ã Ã ¿Ã Ã ´Ã ±Ã ½Ã ¹Ã ¬ Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GRNMA X 345 GR GR00 X Nea Styra (Ã Ã ­Ã ± Ã £Ã Ã Ã Ã ±) GRNST X 349 GR GR00 X Neapoli Lakonias (Ã Ã µÃ ¬ÃÃ ¿Ã »Ã ¹Ã  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã ) GRNEA X 329 GR GR00 X Nidri (Ã Ã Ã ´Ã Ã ¯) GRNID X 359 GR GR00 X Nissyros (Ã Ã ¯Ã Ã Ã Ã Ã ¿Ã ) GRNIS X 355 GR GR00 X Orei (Ã ©Ã Ã µÃ ¿Ã ¯) GRORE X 529 GR GR00 X Oropos (Ã ©Ã Ã ÃÃ Ã ) GRORO X 531 GR GR00 X Ouranoupoli Chalkidikis (Ã Ã Ã Ã ±Ã ½Ã ÃÃ ¿Ã »Ã ¹Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GR801 X 801 GR GR00 X Paleochora Sfakion (Ã Ã ±Ã »Ã ±Ã ¹Ã ¿Ã Ã Ã Ã ± Ã £Ã Ã ±Ã ºÃ ¯Ã Ã ½) GRPSF X 371 GR GR00 X Paloukia Salaminas (Ã Ã ±Ã »Ã ¿Ã Ã ºÃ ¹Ã ± Ã £Ã ±Ã »Ã ±Ã ¼Ã ¯Ã ½Ã ±Ã ) GR890 X 890 GR GR00 X Paros (Ã Ã ¬Ã Ã ¿Ã ) GRPAS X 389 GR GR00 X Patmos (Ã Ã ¬Ã Ã ¼Ã ¿Ã ) GRPMS X 391 GR GR00 X Patras (Ã Ã ¬Ã Ã Ã ±) GRGPA X 393 GR GR00 X Paxi (Ã Ã ±Ã ¾Ã ¿Ã ¯) GRPAX X 385 GR GR00 X Perama (Ã Ã ­Ã Ã ±Ã ¼Ã ±) GRPER GRPIR 399 GR GR00 X Pessada Kefallinias (Ã Ã µÃ Ã Ã ¬Ã ´Ã ± Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) GR887 X 887 GR GR00 X Petra Lesvou (Ã Ã ­Ã Ã Ã ± Ã Ã ­Ã Ã ²Ã ¿Ã ) GR812 X 812 GR GR00 X Pireus (Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬Ã ) GRPIR X 397 GR GR00 X Pissaetos Ithakis (Ã Ã ¹Ã Ã ±Ã µÃ Ã Ã  ÃÃ ¸Ã ¬Ã ºÃ ·Ã ) GR852 X 852 GR GR00 X Politika (Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ¬) GRPTK X 414 GR GR00 X Poros Trizinias (Ã Ã Ã Ã ¿Ã  Ã ¤Ã Ã ¿Ã ¹Ã ¶Ã ·Ã ½Ã ¯Ã ±Ã ) GRPTR X 417 GR GR00 X Poros Kefallinias (Ã Ã Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) GRPKE X 419 GR GR00 X Porto Lagos (Ã Ã Ã Ã Ã ¿ Ã Ã ¬Ã ³Ã ¿Ã ) GRPTL X 421 GR GR00 X Preveza (Ã Ã Ã ­Ã ²Ã µÃ ¶Ã ±) GRPVK X 423 GR GR00 X Psara (Ã ¨Ã ±Ã Ã ¬) GR804 X 804 GR GR00 X Rafina (Ã ¡Ã ±Ã Ã ®Ã ½Ã ±) GRRAF X 433 GR GR00 X Rethymno (Ã ¡Ã ­Ã ¸Ã Ã ¼Ã ½Ã ¿) GRRET X 437 GR GR00 X Rhodes (Ã ¡Ã Ã ´Ã ¿Ã ) GRRHO X 439 GR GR00 X Rio (Ã ¡Ã ¯Ã ¿) GRRIO X GR GR00 X Sami (Ã £Ã ¬Ã ¼Ã ·) GRSMI X 445 GR GR00 X Samothraki (Ã £Ã ±Ã ¼Ã ¿Ã ¸Ã Ã ¬Ã ºÃ ·) GRSAM X 447 GR GR00 X Schinoussa Kyklades (Ã £Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã Ã ± Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ ) GR836 X 836 GR GR00 X Seriphos (Ã £Ã ­Ã Ã ¹Ã Ã ¿Ã ) GRSER X 451 GR GR00 X Shinari Zakyntou (Ã £Ã Ã ¹Ã ½Ã ¬Ã Ã ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã ) GR892 X 892 GR GR00 X Sifnos (Ã £Ã ¯Ã Ã ½Ã ¿Ã ) GRSIF X 461 GR GR00 X Sikinos Kyklades (Ã £Ã ¯Ã ºÃ ¹Ã ½Ã ¿Ã ) GR829 X 829 GR GR00 X Sitia (Ã £Ã ·Ã Ã µÃ ¯Ã ±) GRJSH X 453 GR GR00 X Skaramagas (Ã £Ã ºÃ ±Ã Ã ±Ã ¼Ã ±Ã ³Ã ºÃ ¬Ã ) GRSKA GRPIR GR GR00 X Skiathos (Ã £Ã ºÃ ¹Ã ¬Ã ¸Ã ¿Ã ) GRJSI X 465 GR GR00 X Skopelos (Ã £Ã ºÃ ÃÃ µÃ »Ã ¿Ã ) GRSKO X 467 GR GR00 X Skyros (Ã £Ã ºÃ Ã Ã ¿Ã ) GRSKU X 469 GR GR00 X Souda Bay (Ã £Ã ¿Ã Ã ´Ã ±) GRSUD X 470 GR GR00 X Sougia (Ã £Ã ¿Ã Ã ³Ã ¹Ã ±) GR873 X 873 GR GR00 X Souvala Aiginas (Ã £Ã ¿Ã Ã ²Ã ¬Ã »Ã ± Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã ) GR832 X 832 GR GR00 X Spetses (Ã £ÃÃ ­Ã Ã Ã µÃ ) GRSPE X 473 GR GR00 X Stratonio (Ã £Ã Ã Ã ±Ã Ã Ã ½Ã ¹Ã ¿ Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GRSTI X 479 GR GR00 X Stylida (Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±) GRSYS X 481 GR GR00 X Symi (Ã £Ã Ã ¼Ã ·) GRSYM X 487 GR GR00 X Syros (Ã £Ã Ã Ã ¿Ã ) GRJSY X 489 GR GR00 X Thassos (ÃÃ ¬Ã Ã ¿Ã ) GRTSO X 123 GR GR00 X Thessaloniki (ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·) GRSKG X 125 GR GR00 X Thira (ÃÃ ®Ã Ã ±) GRJTR X 127 GR GR00 X Tilos Dodekanissou (Ã ¤Ã ®Ã »Ã ¿Ã  Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã Ã ½) GR837 X 837 GR GR00 X Tinos (Ã ¤Ã ®Ã ½Ã ¿Ã ) GRTIN X 493 GR GR00 X Trypiti Chalkidikis (Ã ¤Ã Ã ÃÃ ·Ã Ã ® Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GR885 X 885 GR GR00 X Vathy Samou (Ã Ã ±Ã ¸Ã  Ã £Ã ¬Ã ¼Ã ¿Ã ) GRVTH X 449 GR GR00 X Volos (Ã Ã Ã »Ã ¿Ã ) GRVOL X 079 GR GR00 X Yerakini (Ã Ã µÃ Ã ±Ã ºÃ ¹Ã ½Ã ® Ã §Ã ±Ã »Ã ¹Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GRYER GRNMA GR GR00 X Zakynthos (Ã Ã ¬Ã ºÃ Ã ½Ã ¸Ã ¿Ã ) GRZTH X 117 GR GR00 X GR Offshore installations GR88P GR GR00 X Other Greece GR888 X 176 176 9 167 ES ES02 X Alcudia ESALD X ES ES02 X Algeciras ESALG X ES ES02 X Alicante ESALC X ES ES02 X AlmerÃ ­a ESLEI X ES ES02 X Arguineguin ESARI X ES ES02 X Arrecife de Lanzarote ESACE X ES ES01 X AvilÃ ©s ESAVS X ES ES02 X Barcelona ESBCN X ES ES01 X Bilbao ESBIO X ES ES02 X Cabezuela ESCBZ X ES ES02 X CÃ ¡diz ESCAD X ES ES02 X Cala Sabina ESCBS X ES ES02 X Carboneras ESCRS X ES ES02 X Cartagena ESCAR X ES ES02 X CastellÃ ³n ESCAS X ES XC00 X Ceuta XCCEU X ES ES02 X Escombreras ESESC X ES ES01 X Ferrol ESFER X ES ES02 X GandÃ ­a ESGAN X ES ES01 X GijÃ ³n ESGIJ X ES ES02 X Hierro ESHIE X ES ES02 X Huelva ESHUV X ES ES02 X Ibiza ESIBZ X ES ES01 X La CoruÃ ±a ESLCG X ES ES02 X La Estaca ESLES X ES ES02 X Las Palmas ESLPA X ES ES02 X Los Cristianos ESLCR X ES ES02 X MahÃ ³n ESMAH X ES ES02 X MÃ ¡laga ESAGP X ES ES01 X MarÃ ­n- (Pontevedra) ESMPG X ES XL00 X Melilla XLMLN X ES ES02 X Motril ESMOT X ES ES02 X Palma de Mallorca ESPMI X ES ES01 X Pasajes ESPAS X ES ES02 X Puerto de Santa Maria ESPSM X ES ES02 X Puerto del Rosario ESFUE X ES ES02 X Rota ESROT X ES ES02 X Sagunto ESSAG X ES ES01 X San CipriÃ ¡n ESSCI X ES ES02 X San Sebastian de la Gomera ESSSG X ES ES02 X Santa Cruz de la Palma ESSPC X ES ES02 X Santa Cruz de Tenerife ESSCT X ES ES01 X Santander ESSDR X ES ES02 X Sevilla ESSVQ X ES ES02 X Tarifa ESTRF X ES ES02 X Tarragona ESTAR X ES ES02 X Torrevieja ESTOR X ES ES02 X Valencia ESVLC X ES ES01 X Vigo ESVGO X ES ES01 X VillagarcÃ ­a (de Arosa) ESVIL X ES ES02 X Vinaroz ESVZR X ES ES02 X Zona Franca De Cadiz ESZFR X ES ES01 X ES offshore installations ES88P ES ES02 X ES offshore installations ES88P ES ES01 X Other - Spain Atlantic (North of Portugal) ES888 ES ES02 X Other - Spain Mediterranean ES888 ES ES09 X Other - Spain (unknown MCA) ES888 52 52 0 52 FR FR02 X Ajaccio FRAJA X 76 FR FR01 X Basse-Indre FRBAI FRNTE FR FR01 X Bassens FRBAS FRBOD FR FR04 X Basse-Terre (Guadeloupe) GPBBR GP001 FR FR02 X Bastia FRBIA X 73 FR FR01 X Bayonne FRBAY X 57 FR FR01 X Bec d'Ambes FRBEC FRBOD FR FR02 X Berre FRBEE FRMRS FR FR01 X Blaye FRBYE FRBOD FR FR02 X Bonifacio FRBON X 78 FR FR01 X Bonsecours FRBSC FRURO FR FR01 X Bordeaux FRBOD X 56 FR FR01 X Boulogne-sur-Mer FRBOL X 04 FR FR01 X Brest FRBES X 29 FR FR01 X Caen FRCFR X 13 FR FR01 X Calais FRCQF X 03 FR FR02 X Calvi FRCLY X 75 FR FR01 X Camaret FRCAM X 32 FR FR02 X Cannes FRCEQ X 68 FR FR01 X Carteret FRCRT X 15 FR FR01 X Cherbourg FRCER X 14 FR FR03 X Degrad-des Cannes (Guyane franÃ §aise) GFDDC X 94 FR FR01 X Concarneau FRCOC X 38 FR FR01 X Dieppe FRDPE X 07 FR FR01 X Donges FRDON FRNTE FR FR01 X Douarnenez FRDRZ X 33 FR FR01 X Dunkerque FRDKK X 1 FR FR02 X Ã tang-de-Berre FRETB FRMRS FR FR01 X FÃ ©camp FRFEC X 08 FR FR04 X Fort-de-France (Martinique) MQFDF X 93 FR FR02 X Fos-sur-Mer FRFOS FRMRS FR FR01 X Gonfreville-l'Orcher FRGLO FRLEH FR FR04 X Guadeloupe (Guadeloupe) GP001 X 90 FR FR01 X Granville FRGFR X 16 FR FR01 X Gravelines FRGRV X 02 FR FR01 X Harfleur FRHRF FRLEH FR FR01 X Hennebont FRHET X 40 FR FR01 X Honfleur FRHON X 11 FR FR04 X Jarry (Guadeloupe) GPJAR GP001 FR FR03 X Kourou (Guyane franÃ §aise) GFQKR X 96 FR FR02 X L'Ã le-Rousse FRILR X 74 FR FR02 X La Ciotat FRLCT X 65 FR FR03 X Larivot (Guyane franÃ §aise) GFLVT X 91 FR FR01 X La Pallice FRLPE FRLRH FR FR01 X La Rochelle FRLRH X 49 FR FR01 X Landerneau FRLDN X 30 FR FR01 X Lannion FRLAI X 26 FR FR02 X LavÃ ©ra FRLAV FRMRS FR FR01 X Le Fret (Crozon) FRLFR X 31 FR FR01 X Le Guildo (CrÃ ©hen) FRLGU X 20 FR FR01 X Le Havre FRLEH X 09 FR FR01 X Le LÃ ¨gue (Saint-Brieuc) FRSBK X 22 FR FR01 X Le TrÃ ©port FRLTR X 06 FR FR01 X Le Verdon FRLVE FRBOD FR FR01 X Les Sables-d'Olonne FRLSO X 47 FR FR01 X LÃ ©zardrieux FRLEZ X 19 FR FR01 X Lorient FRLRT X 39 FR FR02 X Marseille FRMRS X 64 FR FR01 X Montoir-de-Bretagne FRMTX FRNTE FR FR01 X Morlaix FRMXN X 27 FR FR01 X Mortagne-sur-Gironde FRMSG X 54 FR FR01 X Nantes Saint-Nazaire FRNTE X 44 FR FR02 X Nice-Villefranche FRNCE X 70 FR FR01 X PaimbÃ uf FRPBF FRNTE FR FR01 X Paimpol FRPAI X 23 FR FR01 X Pauillac-Port FRPAP FRBOD FR FR04 X Pointe-Ã -Pitre (Guadeloupe) GPPTP GP001 FR FR01 X Petit-Couronne FRPET FRURO FR FR01 X Pontrieux FRPOX X 24 FR FR02 X Port-de-Bouc FRPDB FRMRS FR FR01 X Port-JÃ ©rÃ ´me FRPJE FRURO FR FR05 X Port-RÃ ©union (ex Pointe-des-Galets) (RÃ ©union) REPDG X 97 FR FR02 X Port-Vendres FRPOV X 61 FR FR01 X Port-Joinville (Ã le d'Yeu) FRPRJ X 46 FR FR02 X Port-la-Nouvelle FRNOU X 62 FR FR02 X Porto Vecchio FRPVO X 79 FR FR02 X Propriano FRPRP X 77 FR FR01 X Quimper FRUIP X 37 FR FR01 X Redon FRRDN X 42 FR FR01 X Rochefort FRRCO X 51 FR FR01 X Roscoff FRROS X 28 FR FR01 X Rouen FRURO X 10 FR FR01 X Royan FRRYN X 53 FR FR03 X Saint-Laurent-du-Maroni (Guyane franÃ §aise) GFSLM X 95 FR FR02 X SÃ ¨te FRSET X 63 FR FR02 X Saint-Louis (RhÃ ´ne) FRPSL FRMRS FR FR01 X Saint-Malo FRSML X 17 FR FR01 X Saint-Nazaire FRSNR FRNTE FR FR02 X Saint-RaphaÃ «l FRSRL X 67 FR FR01 X Saint-ValÃ ©ry-sur-Somme FRSVS X 05 FR FR01 X Saint-Wandrille FRSWD FRURO FR FR01 X Tonnay Charente FRTON X 52 FR FR02 X Toulon FRTLN X 66 FR FR01 X TrÃ ©guier FRTRE X 25 FR FR01 X Vannes FRVNE X 41 FR FR01 X FR offshore installations FR88P FR FR02 X FR offshore installations FR88P FR FR01 X Other - France Atlantic/North Sea FR888 FR FR02 X Other - France Mediterranean FR888 FR FR03 X Other - France Guyane franÃ §aise GF888 FR FR04 X Other - France Guadeloupe GP888 FR FR04 X Other - France Martinique MQ888 FR FR05 X Other - France RÃ ©union RE888 FR FR09 X Other - France (unknown MCA) FR888 95 95 26 69 IE IE00 X Arklow IEARK X 00ARKL IE IE00 X Arklow Head Port IE009 X IE IE00 X Bantry Bay IEBYT X IE IE00 X Castletown Bere IECTB X IE IE00 X Cork IEORK X 00CORK IE IE00 X Drogheda IEDRO X 00DROG IE IE00 X Dublin IEDUB X 00DUBL IE IE00 X Dun Laoghaire IEDLG X 00DUNL IE IE00 X Dundalk IEDDK X 00DUND IE IE00 X Foynes IEFOV X 00FOYN IE IE00 X Galway IEGWY X 00GALW IE IE00 X Greenore IEGRN X 00GREE IE IE00 X Killybegs IEKBS X IE IE00 X Kilrush IEKLR X IE IE00 X Kinsale IEKLN X IE IE00 X Limerick IELMK X 00LIME IE IE00 X New Ross IENRS X 00NEWR IE IE00 X Rosslare Harbour IEROS X 00ROSS IE IE00 X Sligo IESLI X 00SLIG IE IE00 X Tralee IETRA X IE IE00 X Waterford IEWAT X 00WATE IE IE00 X Wicklow IEWIC X 00WICK IE IE00 X Youghal IEYOU X IE IE00 X IE offshore installations IE88P IE IE00 X Other  Ireland IE888 23 23 0 23 IT IT00 X Alghero ITAHO X IT IT00 X Alicudi ITALI X IT IT00 X Amalfi ITAMA X IT IT00 X Ancona ITAOI X IT IT00 X Anzio ITANZ X IT IT00 X Arbatax ITATX X IT IT00 X Augusta ITAUG X IT IT00 X Bari ITBRI X IT IT00 X Barletta ITBLT X IT IT00 X Brindisi ITBDS X IT IT00 X Cagliari ITCAG X IT IT00 X Calasetta ITCLS X IT IT00 X Capraia ITCPA X IT IT00 X Capri ITPRJ X IT IT00 X Carloforte ITCLF X IT IT00 X Casamicciola ITCML X IT IT00 X Castellammare del Golfo ITCTR X IT IT00 X Castellammare di Stabia ITCAS X IT IT00 X Catania ITCTA X IT IT00 X Cavo ITCVX X IT IT00 X Chioggia ITCHI X IT IT00 X Civitavecchia ITCVV X IT IT00 X Crotone ITCRV X IT IT00 X Falconara Marittima ITFAL X IT IT00 X Favignana ITFAV X IT IT00 X Filicudi Porto ITFPO X IT IT00 X Fiumicino ITFCO X IT IT00 X Formia ITFOM X IT IT00 X Gaeta ITGAE X IT IT00 X Gallipoli ITGAL X IT IT00 X Gela ITGEA X IT IT00 X Genova ITGOA X IT IT00 X Giannutri ITGII X IT IT00 X Giardini ITGIA X IT IT00 X Gioia Tauro ITGIT X IT IT00 X Golfo Aranci ITGAI X IT IT00 X Gorgona ITGOR X IT IT00 X Grado ITGRD X IT IT00 X Isola del Giglio ITIDG X IT IT00 X La Maddalena ITMDA X IT IT00 X La Spezia ITSPE X IT IT00 X Lampedusa ITLMP X IT IT00 X Levanzo ITLEV X IT IT00 X Licata ITLIC X IT IT00 X Linosa ITLIU X IT IT00 X Lipari ITLIP X IT IT00 X Livorno ITLIV X IT IT00 X Manfredonia ITMFR X IT IT00 X Marettimo ITMMO X IT IT00 X Marina di Carrara ITMDC X IT IT00 X Marsala ITMRA X IT IT00 X Mazara del Vallo ITMAZ X IT IT00 X Messina ITMSN X IT IT00 X Milazzo ITMLZ X IT IT00 X Molfetta ITMOL X IT IT00 X Monfalcone ITMNF X IT IT00 X Monopoli ITMNP X IT IT00 X Napoli ITNAP X IT IT00 X Olbia ITOLB X IT IT00 X Oneglia ITONE X IT IT00 X Oristano ITQOS X IT IT00 X Ortona ITOTN X IT IT00 X Otranto ITOTO X IT IT00 X Palau ITPAU X IT IT00 X Palermo ITPMO X IT IT00 X Panarea ITPAN X IT IT00 X Pantelleria ITPNL X IT IT00 X Pesaro ITPES X IT IT00 X Pescara ITPSR X IT IT00 X Peschici ITPCH X IT IT00 X Pianosa ITPIA X IT IT00 X Piombino ITPIO X IT IT00 X Ponte Fornaci ITPFO X IT IT00 X Ponza ITPNZ X IT IT00 X Portiglioni ITPGL X IT IT00 X Porto Azzurro ITPAZ X IT IT00 X Porto d'Ischia ITPDI X IT IT00 X Porto Empedocle ITPEM X IT IT00 X Porto Foxi ITPFX X IT IT00 X Porto Garibaldi ITPGA X IT IT00 X Porto Lignano ITPLI X IT IT00 X Porto Maurizio ITPMZ X IT IT00 X Porto Nogaro ITPNG X IT IT00 X Porto Santo Stefano ITPSS X IT IT00 X Porto Torres ITPTO X IT IT00 X Portoferraio ITPFE X IT IT00 X Portofino ITPTF X IT IT00 X Portovesme ITPVE X IT IT00 X Positano ITPOS X IT IT00 X Pozzallo ITPZL X IT IT00 X Pozzuoli ITPOZ X IT IT00 X Procida ITPRO X IT IT00 X Ravenna ITRAN X IT IT00 X Reggio di Calabria ITREG X IT IT00 X Rimini ITRMI X IT IT00 X Rio Marina ITRMA X IT IT00 X Riposto ITRPT X IT IT00 X Rodi Garganico ITRGG X IT IT00 X Salerno ITSAL X IT IT00 X Salina ITSLA X IT IT00 X San Benedetto del Tronto ITSDB X IT IT00 X Sanremo ITSRE X IT IT00 X Santa Margherita Ligure ITSML X IT IT00 X Santa Panagia ITSPA X IT IT00 X Santa Teresa di Gallura ITSTE X IT IT00 X Sant'Antioco ITSAT X IT IT00 X San Vito Lo Capo ITSVC X IT IT00 X Savona  Vado ITSVN X IT IT00 X Siracusa ITSIR X IT IT00 X Sorrento ITRRO X IT IT00 X Stromboli ITSTR X IT IT00 X Talamone ITTAL X IT IT00 X Taranto ITTAR X IT IT00 X Termini Imerese ITTRI X IT IT00 X Termoli ITTMI X IT IT00 X Terracina ITTRC X IT IT00 X Torre Annunziata ITTOA X IT IT00 X Torregrande ITTGR X IT IT00 X Torviscosa ITTVC X IT IT00 X Trani ITTNI X IT IT00 X Trapani ITTPS X IT IT00 X Tremiti ITTMT X IT IT00 X Trieste ITTRS X IT IT00 X Ustica ITUST X IT IT00 X Vada ITVDA X IT IT00 X Vasto ITVSO X IT IT00 X Venezia ITVCE X IT IT00 X Ventotene ITVTT X IT IT00 X Viareggio ITVIA X IT IT00 X Vibo Valentia ITVVA X IT IT00 X Vieste ITVIE X IT IT00 X Vulcano Porto ITVUL X IT IT00 X IT offshore installations IT88P IT IT00 X Other - Italy IT888 132 132 0 132 CY CY00 X Larnaca (Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ±) CYLCA X CY CY00 X Larnaca Oil Terminal (Ã £Ã Ã ±Ã ¸Ã ¼Ã Ã  Ã Ã µÃ Ã Ã µÃ »Ã ±Ã ¹Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ±Ã ) CY01M X CY CY00 X Latsi (Ã Ã ±Ã Ã Ã ¯) CYLAT CY CY00 X Lemesos (Ã Ã µÃ ¼Ã µÃ Ã Ã ) CYLMS X CY CY00 X Moni Anchorage (Ã Ã ¿Ã ½Ã ®) CYMOI X CY CY00 X Pafos (Ã Ã ¬Ã Ã ¿Ã ) CYPFO CY CY00 X Vasilico (Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã ºÃ ) CYVAS X CY CY00 X Zygi (Ã Ã Ã ³Ã ¹) CYZYY CY CY00 X CY offshore installations CY88P CY CY00 X Other - Cyprus CY888 8 8 0 5 LV LV00 X Liepaja LVLPX X LV LV00 X Riga LVRIX X LV LV00 X Ventspils LVVNT X LV LV00 X LV - offshore installations LV88P LV LV00 X Other - Latvia LV888 3 3 3 LT LT00 X BÃ «tingÃ  LTBOT X LT LT00 X KlaipÃ da LTKLJ X LT LT00 X LT - offshore installations LT88P LT LT00 X Other - Lithuania LT888 2 2 2 MT MT00 X Marsaxlokk MTMAR X MT MT00 X Malta (Valetta) MTMLA X MT MT00 X MT - offshore installations MT88P MT MT00 X Other - Malta MT888 2 2 2 NL NL00 X Alblasserdam NLABL X 0482 NL NL00 X Ameland NLAML X 0060 NL NL00 X Amsterdam NLAMS X 0363 NL NL00 X Appingedam NLAPP X 0003 NL NL00 X Bergambacht NLBGB X 0491 NL NL00 X Bergen NLBEG X 0893 NL NL00 X Bergen Op Zoom NLBZM X 0748 NL NL00 X Beverwijk NLBEV X 0375 NL NL00 X Binnenmaas NLBNM X 0585 NL NL00 X Born NLBON X 0897 NL NL00 X Borsele NLBOR X 0654 NL NL00 X Brakel NLBRK X 0212 NL NL00 X Breda NLBRD X 0758 NL NL00 X Breskens NLBRS X 0692 NL NL00 X Budel NLBUD X 0759 NL NL00 X Capelle Aan Den Ijssel NLCPI X 0502 NL NL00 X Cuijk NLCUY X 1684 NL NL00 X Delfzijl/Eemshaven NLDZL X 0010 NL NL00 X Den Haag (S-Gravenhage) NLHAG NLSCI NL NL00 X Den Helder NLDHR X 0400 NL NL00 X Deventer NLDEV X 0150 NL NL00 X Dinteloord En Prinsenland NLDIN X 0851 NL NL00 X Dordrecht NLDOR X 0505 NL NL00 X Druten NLDRU X 0225 NL NL00 X Duiven NLDUI X 1676 NL NL00 X Echteld NLECD X 0227 NL NL00 X Eemshaven NLEEM NLDZL NL NL00 X Europoort NLEUR NLRTM NL NL00 X Fijnaart En Heijninge NLFFJ X 0878 NL NL00 X Franekeradeel NLFRK X 0070 NL NL00 X Gennep NLGEN X 0907 NL NL00 X Goerdereede NLGDR X 0511 NL NL00 X Gorinchem NLGOR X 0512 NL NL00 X Gouda NLGOU X 0513 NL NL00 X Groningen NLGRQ X 0014 NL NL00 X Haarlem NLHAA X 0392 NL NL00 X Hardinxveld-Giessenda NLHRX X 0523 NL NL00 X Harlingen NLHAR X 0072 NL NL00 X Hasselt NLHAS X 0161 NL NL00 X Hendrik-Ido-Ambacht NLHIA X 0531 NL NL00 X Hengelo NLHGL X 0164 NL NL00 X Hontenisse NLHTN X 0675 NL NL00 X Hooge En Laage Zwaluwe NLHOZ NLMOE NL NL00 X Ijmuiden NLIJM NLVEL NL NL00 X Kampen NLKAM X 0166 NL NL00 X Kessel NLKSL X 0929 NL NL00 X Klundert NLKLU NLMOE NL NL00 X Krimpen Aan Den Ijsse NLKRP X 0542 NL NL00 X Lelystad NLLEY X 0995 NL NL00 X Lemsterland NLLEM X 0082 NL NL00 X Lienden NLLIE X 0261 NL NL00 X Lith NLLIT X 0808 NL NL00 X Lochem NLLCH X 0262 NL NL00 X Maarssen NLMSS X 0333 NL NL00 X Maasbracht NLMSB X 0933 NL NL00 X Maassluis NLMSL X 0556 NL NL00 X Maastricht NLMST X 0935 NL NL00 X Meerlo-Wansum NLMEW X 0993 NL NL00 X Meppel NLMEP X 0119 NL NL00 X Middelburg NLMID X 0687 NL NL00 X Middelharnis NLMIH X 0559 NL NL00 X Mierlo NLMIE X 0814 NL NL00 X Moerdijk NLMOE X 0878 NL NL00 X Nieuw-Lekkerland NLNLK X 0571 NL NL00 X Nijkerk NLNKK X 0267 NL NL00 X Nijmegen NLNIJ X 0268 NL NL00 X Oosterhout NLOOS X 0826 NL NL00 X Oss NLOSS X 0828 NL NL00 X Oud En Nieuw Gastel NLOUG X 1655 NL NL00 X Ouderkerk NLOAI X 0644 NL NL00 X Papendrecht NLPAP X 0590 NL NL00 X Raamsdonk NLRAA X 0779 NL NL00 X Reimerswaal NLREW X 0703 NL NL00 X Renkum NLRNK X 0274 NL NL00 X Rheden NLRHD X 0275 NL NL00 X Rhenen NLRHE X 0340 NL NL00 X Ridderkerk NLRID X 0597 NL NL00 X Roermond NLOMD X 0957 NL NL00 X Rotterdam NLRTM X 0599 NL NL00 X Rozenburg NLROZ X 0600 NL NL00 X Sas Van Gent NLSVG X 0704 NL NL00 X Scheveningen NLSCE X 0518 NL NL00 X Schiedam NLSCI X 0606 NL NL00 X S-Gravendeel NLGRA X 0517 NL NL00 X S-Hertogenbosch NLHTB X 0796 NL NL00 X Smallingerland NLSML X 0090 NL NL00 X Sneek NLSNK X 0091 NL NL00 X Stein NLSTI X 0791 NL NL00 X Swalmen NLSWM X 0975 NL NL00 X Tegelen NLTEG X 0976 NL NL00 X Terneuzen NLTNZ X 0715 NL NL00 X Texel NLTEX X 0448 NL NL00 X Tiel NLTIE X 0281 NL NL00 X Utrecht NLUTC X 0344 NL NL00 X Velsen/Ijmuiden NLVEL X 0453 NL NL00 X Venlo NLVEN X 0983 NL NL00 X Vierlingsbeek NLVIE X 0756 NL NL00 X Vlaardingen NLVLA X 0622 NL NL00 X Vlieland NLVLL X 0096 NL NL00 X Vlissingen NLVLI X 0718 NL NL00 X Waalwijk NLWLK X 0867 NL NL00 X Wageningen NLWGW X 0289 NL NL00 X Werkendam NLWKD X 0870 NL NL00 X Zaanstad NLZAA X 0479 NL NL00 X Zutphen NLZUT X 0301 NL NL00 X Zwijndrecht NLZWI X 0642 NL NL00 X Zwolle NLZWO X 0193 NL NL00 X NL offshore installations NL88P NL NL00 X Other - Netherlands NL888 107 107 6 101 PL PL00 X Darlowo (DarÃ owo) PLDAR X PL PL00 X Elblag (ElblÃ g) PLELB X PL PL00 X GdaÃ sk PLGDN X PL PL00 X Gdynia PLGDY X PL PL00 X Kolobrzeg (KoÃ obrzeg) PLKOL X PL PL00 X Nowe Warpno PLNWA X PL PL00 X Police PLPLC X PL PL00 X Stepnica PLSPA X PL PL00 X Swinoujscie (Ã winoujÃ cie) PLSWI X PL PL00 X Szczecin PLSZZ X PL PL00 X Trzebiez (TrzebieÃ ¼) PL001 X PL PL00 X Ustka PLUST X PL PL00 X Wladyslawowo (WÃ adysÃ awowo) PLWLA X PL PL00 X PL offhore installation PL88P PL PL00 X Other - Poland PL888 13 13 0 13 PT PT00 X Angra do HeroÃ ­smo (ilha Terceira, AÃ §ores) PTADH X 60 PT PT00 X Aveiro PTAVE X 09 PT PT00 X Cais do Pico (ilha do Pico, AÃ §ores) PTCDP X 80 PT PT00 X Calheta (ilha de S. Jorge, AÃ §ores) PTCAL X 67 PT PT00 X Cascais PTCAS X 16 PT PT00 X Douro (Oporto) PTOPO X 08 PT PT00 X Faro PTFAO X 27 PT PT00 X Figueira da Foz PTFDF X 10 PT PT00 X Funchal (Madeira) PTFNC X 90 PT PT00 X Horta (ilha das Flores, AÃ §ores) PTHOR X 75 PT PT00 X Lagos PTLOS X PT PT00 X Lajes das Flores (ilha das Flores, AÃ §ores) PTLAJ X PT PT00 X Lajes da Picola (ilha do Pico, AÃ §ores) PTLDP X PT PT00 X LeixÃ µes PTLEI X 07 PT PT00 X Lisboa PTLIS X 14 PT PT00 X Madalena (ilha do Pico, AÃ §ores) PTMAD X 82 PT PT00 X Ponta Delgada (ilha de S. Miguel, AÃ §ores) PTPDL X 55 PT PT00 X PortimÃ £o PTPRM X 25 PT PT00 X Porto Santo (ilha de Porto Santo, Madeira) PTPXO X 91 PT PT00 X Praia da Graciosa (ilha da Graciosa, AÃ §ores) PTPRG X 71 PT PT00 X Praia da VitÃ ³ria (ilha Terceira, AÃ §ores) PTPRV X 61 PT PT00 X Santa Cruz da Gracioza (ilha da Gracioza, AÃ §ores) PTSCG X PT PT00 X Santa Cruz das Flores (ilha das Flores, AÃ §ores) PTSCF X PT PT00 X SetÃ ºbal PTSET X 20 PT PT00 X Sines PTSIN X 22 PT PT00 X Velas (ilha de S. Jorge, AÃ §ores) PTVEL X 65 PT PT00 X Viana do Castelo PTVDC X 03 PT PT00 X Vila do Porto (ilha de Santa Maria, AÃ §ores) PTVDP X PT PT00 X Vila Nova do Corvo (ilha do Corvo, AÃ §ores) PTVNC X PT PT00 X Vila Real de Santo AntÃ ³nio PTVRL X 32 PT PT00 X Zona Franca da Madeira PTZFM X PT PT00 X PT offshore installations PT88P PT PT00 X Other - Portugal PT888 31 31 0 31 SI SI00 X Izola SIIZO X SI SI00 X Koper SIKOP X SI SI00 X Piran SIPIR X SI SI00 X Portoroz SIPOW X SI SI00 X SI - offshore installations SI88P SI SI00 X Other - Slovenia SI888 4 4 0 4 FI FI00 X BrÃ ¤ndÃ ¶ FIBRA X FI FI00 X DragsfjÃ ¤rd FIDRA X FI FI00 X EckerÃ ¶ FIECK X FI FI00 X Enonkoski FIENK FI001 FI FI00 X Espoo FIESP X FI FI00 X Eurajoki FIEJO X FI FI00 X FÃ ¤rjsund FIFAR X FI FI00 X FÃ ¶glÃ ¶ FIFOG X FI FI00 X FÃ ¶rby FIFOR X FI FI00 X Godby FIGDB X FI FI00 X Hamina FIHMN X FI FI00 X Hanko FIHKO X FI FI00 X Haukipudas FIHAU X FI FI00 X Helsinki FIHEL X FI FI00 X HoutskÃ ¤r FIHOU X FI FI00 X Iisalmi FIIIS FI001 FI FI00 X Imatra FIIMA FI001 FI FI00 X IniÃ ¶ FIINI X FI FI00 X Inkoo FIINK X FI FI00 X Inland Ports FI001 X FI FI00 X IsnÃ ¤s FIISN X FI FI00 X Joensuu FIJOE FI001 FI FI00 X Joutseno FIJOU FI001 FI FI00 X Kalajoki FIKJO X FI FI00 X Kantvik FIKNT X FI FI00 X Kaskinen FIKAS X FI FI00 X Kemi FIKEM X FI FI00 X KemiÃ ¶ FIKIM X FI FI00 X Kitee FIKTQ FI001 FI FI00 X KÃ ¶kar FIKKR X FI FI00 X Kokkola FIKOK X FI FI00 X Korppoo FIKOR X FI FI00 X Kotka FIKTK X FI FI00 X Koverhar FIKVH X FI FI00 X Kristiinankaupunki FIKRS X FI FI00 X Kronvik FIKRO X FI FI00 X Kumlinge FIKUM X FI FI00 X Kuopio FIKUO FI001 FI FI00 X Kustavi FIKUS X FI FI00 X LangnÃ ¤s FILAN X FI FI00 X Lappohja FILAP X FI FI00 X Lappeenranta FILPP FI001 FI FI00 X Loviisa FILOV X FI FI00 X Luvia FILUV X FI FI00 X Maaninka FIMAA FI001 FI FI00 X Mariehamn FIMHQ X FI FI00 X Merikarvia FIMER X FI FI00 X Mikkeli FIMIK FI001 FI FI00 X Naantali FINLI X FI FI00 X Nauvo FINAU X FI FI00 X Nurmes FINUR FI001 FI FI00 X Oulu FIOUL X FI FI00 X Parainen FIPAR X FI FI00 X Pernaja FIPER X FI FI00 X Pietarsaari FIPRS X FI FI00 X Pohjankuru FIPOH X FI FI00 X Pori FIPOR X FI FI00 X Porvoo FIPRV X FI FI00 X Puumala FIPUU FI001 FI FI00 X Raahe FIRAA X FI FI00 X Rauma FIRAU X FI FI00 X Rautaruukki/Raahe FIRTR X FI FI00 X Ristiina FIRIS FI001 FI FI00 X RuotsinpyhtÃ ¤Ã ¤ FIRUO X FI FI00 X RymÃ ¤ttylÃ ¤ FIRYM X FI FI00 X Salo FISAL X FI FI00 X Savonlinna FISVL FI001 FI FI00 X SiilinjÃ ¤rvi FISII FI001 FI FI00 X Sipoonlahti FISIP X FI FI00 X SkÃ ¶ldvik FISKV X FI FI00 X Skogby FISKB X FI FI00 X StrÃ ¶mma FISTR X FI FI00 X Taalintehdas FIDLS X FI FI00 X Taivassalo FITVS X FI FI00 X Tammisaari FITAI X FI FI00 X Teijo FITEI X FI FI00 X Tolkkinen FITOK X FI FI00 X Tornio FITOR X FI FI00 X Turku FITKU X FI FI00 X Uimaharju FIUIM FI001 FI FI00 X Uusikaarlepyy FIUKP X FI FI00 X Uusikaupunki FIUKI X FI FI00 X Vaasa FIVAA X FI FI00 X Varkaus FIVRK FI001 FI FI00 X Velkua FIVEL X FI FI00 X FI offshore installations FI88P FI FI00 X Other - Finland FI888 85 85 17 68 SE SE01 X Ã hus SEAHU X 51100 SE SE01 X Ala SEALA X 21100 SE SE02 X Ã lvenÃ ¤s SEALN X 71703 SE SE02 X Ã mÃ ¥l SEAMA X 71600 SE SE01 X BÃ ¤ckviken SEBAC SELAA 56120 SE SE01 X BÃ ¤llstaviken SEBLV X 28143 SE SE01 X BÃ ¥lsta SEBAA X 30103 SE SE01 X Bergkvara SEBEA X 40100 SE SE01 X Bergs Oljehamn SEBER X 28213 SE SE02 X Bohus SEBOH X 60123 SE SE01 X Bollstabruk SEBOL X 16100 SE SE01 X Borgholm SEBOM X 40210 SE SE02 X Brofjorden Scanraff SEBRO X 66303 SE SE01 X BureÃ ¥ SEBUR SESFT SE SE01 X Burgsvik SEBUV X 43910 SE SE01 X Byxelkrok SEBYX X 40220 SE SE01 X Degerhamn SEDEG X 40300 SE SE01 X DjurÃ ¶n SEDJN SENRK 37910 SE SE01 X DomsjÃ ¶ SEDOM X 15100 SE SE02 X DonsÃ ¶ SEDON X 60910 SE SE01 X EnhÃ ¶rna SE954 X 35903 SE SE01 X EnkÃ ¶ping SEENK X 30200 SE SE01 X Fagerviken SEFAK X 23910 SE SE02 X Falkenberg SEFAG X 63100 SE SE01 X FÃ ¥rÃ ¶sund SEFSD X 43920 SE SE02 X FjÃ ¤llbacka SEFJA X 67910 SE SE01 X Forsmark SEFOR X 26923 SE SE01 X Gamleby SEGAM X 38200 SE SE01 X GÃ ¤vle SEGVX X 22100 SE SE02 X GÃ ¶ta SEGOA X 68323 SE SE02 X GÃ ¶teborg SEGOT X 59100 SE SE02 X Grebbestad SEGRE X 67920 SE SE01 X Grisslehamn SEGRH X 26990 SE SE02 X Grundsund SEGRD X 66970 SE SE02 X GruvÃ ¶n (ports) SEGRU X 7211 SE SE01 X Gunnebo SEGUN X 38933 SE SE01 X Gustavberg SEGUB X 28923 SE SE01 X Hallstavik SEHAK X 26100 SE SE02 X Halmstad SEHAD X 62100 SE SE01 X Haraholmen SEHAH SEPIT SE SE01 X Hargshamn SEHAN X 26200 SE SE01 X HÃ ¤rnÃ ¶sand SEHND X 16200 SE SE01 X HÃ ¤sselbyverket SEHBV SESTO 28133 SE SE01 X Helsingborg SEHEL X 57100 SE SE02 X HÃ ¶ganÃ ¤s SEHOG X 58203 SE SE01 X Holmsund SEHLD SEUME SE SE02 X HÃ ¶nsÃ ¤ter SEHON X 69100 SE SE01 X Hudiksvall SEHUV SEIGG 20100 SE SE02 X Hunnebostrand SEHUN X 66940 SE SE01 X Husum SEHUS X 15200 SE SE02 X Hyppeln SEHYP X 60920 SE SE01 X Iggesund SEIGG X 20200 SE SE01 X JÃ ¤tterssÃ ¶n SEJAT X 39100 SE SE01 X Kagghamra SE977 X 35210 SE SE01 X Kalix SEKAX X 10901 SE SE01 X Kalmar SEKLR X 40500 SE SE01 X Kalmarsand SE950 X 30303 SE SE01 X Kappelshamn SEKPH X 43930 SE SE01 X KappelskÃ ¤r SEKPS X 26303 SE SE01 X Karlsborg Axelvik SEKXV X 10200 SE SE01 X Karlshamn SEKAN X 48100 SE SE01 X Karlskrona SEKAA X 47100 SE SE02 X Karlstad SEKSD X 71300 SE SE01 X Klintehamn SEKLI X 42300 SE SE01 X KÃ ¶ping SEKOG X 32100 SE SE01 X Kopparverkshamnen SEKVH SEHEL 57100 SE SE02 X Kristinehamn SEKHN X 73100 SE SE01 X Kubikenborg SEKUB X 18200 SE SE02 X Kungshamn (ports) SEKUN X 6693 SE SE01 X KungsÃ ¶r SEKGR X 32920 SE SE01 X Kvarnholmen SEKVA X 28233 SE SE01 X Landskrona SELAA X 56100 SE SE02 X LidkÃ ¶ping SELDK X 69200 SE SE02 X Lilla Edet SELED X 68333 SE SE01 X Limhamn SELIM SEMMA 55100 SE SE01 X Lomma SELOM X 55200 SE SE01 X LÃ ¶ten SE951 X 28153 SE SE01 X Loudden SELOU SESTO 28263 SE SE01 X LuleÃ ¥ SELLA X 11100 SE SE01 X LuleÃ ¥ SSAB SENJA SELLA 11200 SE SE01 X Lugnvik SELUG X 16400 SE SE02 X Lysekil SELYS X 66100 SE SE01 X MalmÃ ¶ SEMMA X 54100 SE SE02 X Mariestad SEMAD X 69300 SE SE01 X MÃ ¶nsterÃ ¥s SEMON SEJAT SE SE01 X MÃ ¶rbylÃ ¥nga SEMOR X 40600 SE SE02 X Nol (ports) SENOL X 601 SE SE01 X Nordmaling SENOG X 14930 SE SE01 X NorrkÃ ¶ping SENRK X 37100 SE SE01 X Norrsundet SENOT X 23100 SE SE01 X NorrtÃ ¤lje SENOE X 26400 SE SE01 X NykÃ ¶ping SENYO X 36200 SE SE01 X NynÃ ¤shamn (ports) SENYN X 29100 SE SE01 X NynÃ ¤shamns Oljehamn SE131 SENYN 29200 SE SE01 X Obbola SEOBB SEUME 14300 SE SE02 X Ã ckerÃ ¶ SEOCO X 60980 SE SE01 X Ã regrund SEOGR X 26910 SE SE01 X Ã rnskÃ ¶ldsvik SEOER X 15400 SE SE01 X Ortviken SEORT SESDL 18300 SE SE01 X Oskarshamn SEOSK X 39300 SE SE01 X Ã strand SEOST X 19300 SE SE02 X OtterbÃ ¤cken SEOTT X 73200 SE SE01 X OxelÃ ¶sund (ports) SEOXE X 36500 SE SE01 X OxelÃ ¶sund SSAB SE134 SEOXE 36500 SE SE01 X PiteÃ ¥ SEPIT X 12100 SE SE01 X Ronehamn SERNH X 42400 SE SE01 X Ronneby SERNB X 48300 SE SE01 X RÃ ¶nnskÃ ¤r SEROR SESFT SE SE01 X Rundvik SERUV X 14400 SE SE02 X SÃ ¤ffle SESAF X 71803 SE SE01 X Sandarne SESAE SESOO 21400 SE SE01 X Simrishamn SESIM X 52100 SE SE02 X SkattkÃ ¤rr SESKT X 71963 SE SE01 X SkellefteÃ ¥ SESFT X 13200 SE SE01 X Skelleftehamn SESKE SESFT SE SE02 X Skoghall (ports) SESKO X 71503 SE SE01 X SkutskÃ ¤r SESSR X 23200 SE SE01 X Slite (ports) SESLI X 42500 SE SE01 X Slite Industrihamn SE139 SESLI 42600 SE SE01 X SÃ ¶derhamn SESOO X 21200 SE SE01 X SÃ ¶dertÃ ¤lje SESOE X 35200 SE SE01 X SÃ ¶lvesborg SESOL X 50100 SE SE01 X SÃ ¶rÃ ¥ker SESOR X 18800 SE SE02 X Stenungsund (ports) SESTE X 61000 SE SE01 X Stockholm SESTO X 27100 SE SE01 X Stockvik SESTK X 18400 SE SE01 X Stora Vika SESTV X 29300 SE SE01 X Storugns SESUS X 42703 SE SE01 X StrÃ ¤ngnÃ ¤s SESTQ X 33100 SE SE02 X StrÃ ¶mstad SESMD X 67100 SE SE01 X Stugsund SESTU SESOO SE SE01 X Sundsvall SESDL X 18500 SE SE02 X Surte SESUR X 60163 SE SE01 X TÃ ¶re SETOE X 10400 SE SE01 X Trelleborg SETRG X 53100 SE SE02 X TrollhÃ ¤ttan (ports) SETHN X 681, 688 SE SE01 X Tunadal SETUN X 19100 SE SE02 X Uddevalla SEUDD X 65100 SE SE01 X UmeÃ ¥ SEUME X 14500 SE SE01 X Uppsala SEUPP X 30400 SE SE01 X UtansjÃ ¶ SEUTA X 16700 SE SE01 X VÃ ¤ja SEVAJ X 16800 SE SE01 X Valdemarsvik SEVAK X 37940 SE SE01 X Vallvik SEVAL X 21300 SE SE02 X VÃ ¤nersborg (ports) SEVAN X 68200 SE SE02 X Varberg SEVAG X 64100 SE SE02 X VargÃ ¶n SEVGN X 68963 SE SE01 X VÃ ¤sterÃ ¥s SEVST X 31100 SE SE01 X VÃ ¤stervik SEVVK X 38200 SE SE01 X VerkebÃ ¤ck SEVER X 38210 SE SE01 X Visby SEVBY X 43100 SE SE01 X Vivstavarv SEVIV X 19200 SE SE02 X Wallhamn SEWAL X 61100 SE SE01 X Ystad SEYST X 52200 SE SE01 X SE offshore installations SE88P SE SE02 X SE offshore installations SE88P SE SE01 X Other - Sweden Baltic SE888 SE SE02 X Other - Sweden North Sea SE888 SE SE09 X Other - Sweden (unknown MCA) SE888 154 154 21 133 GB GB01 X Aberdeen GBABD X 0806 GB GB01 X Amble GBAMB X GB GB01 X Appledore GBAPP X 0412 GB GB01 X Arbroath GBARB X GB GB01 X Ardrishaig GBASG X 0711 GB GB01 X Ardrossan GBARD GBCLY GB GB01 X Armadale GBARE GBUIG GB GB01 X Arran GB085 GBCLY 0753 GB GB01 X Avonmouth GBAVO GBBRS GB GB01 X Ayr GBAYR X 0702 GB GB01 X Ballylumford GB017 X 1310 GB GB01 X Baltasound GBBSN GBSUL GB GB01 X Baltic Wharf GBBAW GBRFD GB GB01 X Bangor GBBNG GBPPE GB GB01 X Barking GBBKG GBLON GB GB01 X Barnstaple GBBND X 0414 GB GB01 X Barra Castlebay GB162 X 0721 GB GB01 X Barrow-in-Furness GBBIF X 0610 GB GB01 X Barrow on Humber GBBHR GB221 GB GB01 X Barry GBBAD X 0408 GB GB01 X Barton on Humber GBBNH GB221 GB GB01 X Battlesbridge GBBAT GBRFD GB GB01 X Beaumaris GBBMR X GB GB01 X Beckingham GBBEC GBSCP GB GB01 X Belfast GBBEL X 1313 GB GB01 X Bellport GB114 GBGWE GB GB01 X Berwick on Tweed GBBWK X 0901 GB GB01 X Bideford GBBID X 0413 GB GB01 X Billingham GBBHW GBTEE GB GB01 X Birkenhead GBBRK GBLIV GB GB01 X Blyth GBBLY X 0903 GB GB01 X Boston GBBOS X 1101 GB GB01 X Bowling GBBOW GBCLY GB GB01 X Braefoot Bay GBBFB GBFOR GB GB01 X Bridgwater GBBRW X 0402 GB GB01 X Brightlingsea GBBLS X 0109 GB GB01 X Bristol GBBRS X 0403 GB GB01 X Briton Ferry GBBFY GBNEA GB GB01 X Brixham GBBRX X 0319 GB GB01 X Bromborough GBBHK GBLIV GB GB01 X Buckie GBBUC X 0815 GB GB01 X Burghead GBBUH X 0813 GB GB01 X Burnham-on-Crouch GBBOC GBRFD GB GB01 X Burntisland GBBTL GBFOR GB GB01 X Burray Pier GB234 X GB GB01 X Burton upon Stather GBBUS GB203 GB GB01 X Cairnryan GBCYN X 0706 GB GB01 X Caldaire Terminal GB113 GBGOO GB GB01 X Canvey Island GBCAN GBLON GB GB01 X Cantley GBCNL GBGYT GB GB01 X Cardiff GBCDF X 0406 GB GB01 X Carrickfergus GBCFG X 1312 GB GB01 X Cattewater Harbour GB144 GBPLY GB GB01 X Charlestown GBCHF X 0312 GB GB01 X Chatham GBCTM GBMED GB GB01 X Chepstow GBCHT X GB GB01 X Chichester GBCST X 0208 GB GB01 X Cliffe GBCLF GBLON GB GB01 X Cloghan GB218 GB017 GB GB01 X Clydebank GBCLY GBCYP GB GB01 X Clydeport GBCYP X GB GB01 X Coaltainers, Belfast GB181 X 1322 GB GB01 X Colchester GBCOL X 0101 GB GB01 X Coleraine GBCLR X 1302 GB GB01 X Coll GB027 X 0722 GB GB01 X Colonsay GBCSA X 0724 GB GB01 X Convoys Wharf GB124 GBLON GB GB01 X Corpach GBCOR X 0713 GB GB01 X Coryton GBCOY GBLON GB GB01 X Cowes, Isle of Wight GBCOW X 0206 GB GB01 X Craignure GBCNU X 0736 GB GB01 X Creeksea GB149 GBRFD GB GB01 X Cromarty Firth GBCRN X GB GB01 X Cumbrae GB086 GBCYP GB GB01 X Dagenham GBDAG GBLON GB GB01 X Dartford GBDFD GBLON GB GB01 X Dartmouth GBDTM X 0310 GB GB01 X Dean Point Quarry GBDNQ X 3016 GB GB01 X Deptford GBDEP GBLON GB GB01 X Dover GBDVR X 0106 GB GB01 X Dundee GBDUN X 0808 GB GB01 X Dunoon GBDNU GBCYP GB GB01 X Dutch River Wharf GB230 X GB GB01 X Eastham GBEAM GBMNC GB GB01 X Eday GBEOI GBKWL GB GB01 X Edinburgh GBEDI GBFOR 0809 GB GB01 X Egilsay GB175 GBKWL GB GB01 X Eigg GB166 X 0727 GB GB01 X Ellesmere Port GBELL GBMNC GB GB01 X Erith GBERI GBLON GB GB01 X Exeter GBEXE GBEXM GB GB01 X Exmouth GBEXM X 0302 GB GB01 X Falmouth GBFAL X 0307 GB GB01 X Fareham GBFHM X 0207 GB GB01 X Faslane GBFAS GBCYP GB GB01 X Faversham GBFAV GBMED GB GB01 X Fawley GBFAW GBSOU GB GB01 X Felixstowe GBFXT X 1202 GB GB01 X Fingringhoe GBFRH GBCOL GB GB01 X Finnart GBFNT GBCYP GB GB01 X Fishguard GBFIS X 0502 GB GB01 X Fleetwood GBFLE X 0603 GB GB01 X Flixborough GBFLW GB203 GB GB01 X Flotta Terminal GBFLH GBKWL GB GB01 X Folkestone GBFOL X 0107 GB GB01 X Forth GBFOR X GB GB01 X Fosdyke GBFDK X 1106 GB GB01 X Fowey GBFOY X 0305 GB GB01 X Fraserburgh GBFRB X 0817 GB GB01 X Gainsborough GBGAI GBSCP GB GB01 X Garston GBGTN X 0609 GB GB01 X Gillingham GBGIL GBMED GB GB01 X Girvan GBGIR X 0707 GB GB01 X Glasgow GBGLW GBCYP 0703 GB GB01 X Glasson Dock GBGLD GBLAN GB GB01 X Glensanda GBGSA X 0740 GB GB01 X Gloucester GBGLO GBSSS GB GB01 X Goole GBGOO X 1004 GB GB01 X Gourock GBGUR GBCYP GB GB01 X Graemsay GBGAE X GB GB01 X Grangemouth GBGRG GBFOR GB GB01 X Granton GBGRN GBFOR GB GB01 X Gravesend GBGVS GBLON GB GB01 X Great Yarmouth GBGTY X 1104 GB GB01 X Greenhithe GBGHI GBLON GB GB01 X Greenock GBGRK GBCYP GB GB01 X Greenwich GBGNW GBLON GB GB01 X Grimsby GBGSY GBIMM GB GB01 X Grove Wharves GBGRW GB203 GB GB01 X Gunness GBGUW GB203 GB GB01 X Hamble GBHAM GBSOU GB GB01 X Hartlepool GBHTP GBMME GB GB01 X Harwich GBHRW X 1203 GB GB01 X Harwich Navyard GB115 GBHRW GB GB01 X Hayle GBHAY X GB GB01 X Heysham GBHYM X 0604 GB GB01 X Hole Haven GBHHN GBLON GB GB01 X Holyhead GBHLY X 0503 GB GB01 X Hound Point GBHPT GBFOR GB GB01 X Howdendyke GBHDD GB222 GB GB01 X Hull GBHUL X 1001 GB GB01 X Hunterston GBHST GBCYP GB GB01 X Immingham GBIMM X 1006 GB GB01 X Invergordon GBIVG GBCRN 0803 GB GB01 X Inverkeithing GBINK X 0819 GB GB01 X Inverness GBINV X 0804 GB GB01 X Ipswich GBIPS X 1201 GB GB01 X Islay GBIYP X 0737 GB GB01 X Isle of Grain GBIOG GBMED GB GB01 X Isle of Skye GBSKY GBUIG GB GB01 X Itchenor GBITC GBCST GB GB01 X Keadby GBKEA GB203 GB GB01 X Kennacraig GBKCG X 0732 GB GB01 X Kilchoan GBKOA X 0765 GB GB01 X Killingholme GBKGH GBIMM GB GB01 X Kilroot GBKLR X 1311 GB GB01 X Kings Ferry GB211 GB203 GB GB01 X King's Lynn GBKLN X 1103 GB GB01 X Kingsnorth GBKNK GBMED GB GB01 X Kingston-upon-Hull GBKUH GBHUL GB GB01 X Kinlochbervie GBKBE X GB GB01 X Kirkcaldy GBKKD GBFOR GB GB01 X Kirkcudbright GBKBT X 0715 GB GB01 X Kirkwall GBKWL X 0801 GB GB01 X Lancaster GBLAN X 0608 GB GB01 X Largs GBLGS GBCYP GB GB01 X Larne GBLAR X 1307 GB GB01 X Larne Bank Quays GB120 X 1308 GB GB01 X Laxo GBLAX GBSUL GB GB01 X Leigh-on-Sea GBLOS GBLON GB GB01 X Leith GBLEI GBFOR GB GB01 X Lerwick GBLER X 0821 GB GB01 X Lismore GB164 X 0764 GB GB01 X Littlehampton GBLIT X 0205 GB GB01 X Liverpool GBLIV X 0601 GB GB01 X Llandulas GBLLD X 0510 GB GB01 X Llanelli GBLLN X GB GB01 X Loch Carnan GB231 X GB GB01 X Loch Katrine GB233 X GB GB01 X Lochaline GBLOL X 0741 GB GB01 X Lochinver GBLOV X GB GB01 X Lochmaddy GBLMA X 0738 GB GB01 X London GBLON X 0102 GB GB01 X Londonderry GBLDY X 1301 GB GB01 X Longhope GBLHP GBKWL GB GB01 X Lossiemouth GBLSS X 0814 GB GB01 X Lowestoft GBLOW X 1105 GB GB01 X Lydney GBLYD GBSSS GB GB01 X Lymington GBLYM X GB GB01 X Macduff GBMCD X 0816 GB GB01 X Magheramorne GBMGO X 1309 GB GB01 X Maldon GBMAL X 0110 GB GB01 X Mallaig GBMLG X 0719 GB GB01 X Manchester GBMNC X 0602 GB GB01 X Medway GBMED X 0103 GB GB01 X Menai Bridge GBMEB X GB GB01 X Methil GBMTH GBFOR GB GB01 X Middlesbrough GBMID GBMME GB GB01 X Milford Docks GB138 GBMLF GB GB01 X Milford Haven GBMLF X 0501 GB GB01 X Millbay Docks GB145 GBPLY GB GB01 X Millom GBMLM X GB GB01 X Mistley GBMIS X 1205 GB GB01 X Montrose GBMON X 0807 GB GB01 X Mostyn GBCHE X 0505 GB GB01 X Mull GBMUL GBCNU GB GB01 X Neap House GBNEH GB203 GB GB01 X Neath GBNEA X 0410 GB GB01 X New Holland GBNHO GB221 1002 GB GB01 X Newburgh GBNBU X GB GB01 X Newcastle upon Tyne GBNCL GBTYN GB GB01 X Newhaven GBNHV X 0201 GB GB01 X Newlyn GBNYL X 0318 GB GB01 X Newport, Gwent GBNPT X 0405 GB GB01 X Newport, Isle of Wight GBNPO X 0209 GB GB01 X North Ronalsday GBNRO X GB GB01 X North Shields GBNSH GBTYN GB GB01 X North Uist GB153 GBLMA GB GB01 X Northfleet GBNFT GBLON GB GB01 X Northwich GBNTH GBMNC GB GB01 X Norwich GBNRW GBGTY GB GB01 X Oban GBOBA X 0729 GB GB01 X Otterham Quay GB134 GBMED GB GB01 X Padstow GBPAD X 0311 GB GB01 X Papa Westray GBPPW GBKWL GB GB01 X Par GBPAR X 0306 GB GB01 X Parkeston Quay GBPST GBHRW GB GB01 X Partington GBPTT GBMNC GB GB01 X Pembroke GBPEM GBMLF GB GB01 X Pembroke Dock GBPED GBMLF GB GB01 X Penryn GBPRY GBFAL GB GB01 X Penzance GBPEN X 0317 GB GB01 X Perth GBPER X 0810 GB GB01 X Peterhead GBPHD X 0805 GB GB01 X Peterhead Bay GB143 GBPHD GB GB01 X Plymouth GBPLY X 0304 GB GB01 X Poole GBPOO X 0301 GB GB01 X Port Askaig GBPAK X 0710 GB GB01 X Port Ellen GBPLN GBIYP GB GB01 X Port Glasgow GB091 GBCYP GB GB01 X Port Penrhyn GBPPE X 0508 GB GB01 X Port Sutton Bridge GBPSB X 1109 GB GB01 X Port Talbot GBPTB X 0409 GB GB01 X Portbury GBPRU GBBRS GB GB01 X Portishead GBPTH GBBRS GB GB01 X Portland GBPTL GBWEY GB GB01 X Portree GBPRT GBUIG GB GB01 X Portrush GBPTR X 1303 GB GB01 X Portsmouth GBPME X 0203 GB GB01 X Purfleet GBPFT GBLON GB GB01 X Queenborough GBQUB GBMED GB GB01 X Rainham GBRAH GBMED GB GB01 X Ramsgate GBRMG X 0105 GB GB01 X Red Bay GB070 X 1304 GB GB01 X Redcar GBRER GBMME GB GB01 X Renfrew GBREN GBCYP GB GB01 X Rhyl GBRHY X GB GB01 X Richborough GB188 GBSDW GB GB01 X Ridham Dock GBRID GBMED GB GB01 X River Hull and Humber GB221 X GB GB01 X River Ouse GB222 X GB GB01 X Rochester GBRCS GBMED GB GB01 X Rochford GBRFD X 0108 GB GB01 X Rosyth GBROY GBEDI GB GB01 X Rotherham GBRTH X GB GB01 X Rothesay GBRAY GBCYP GB GB01 X Rousay GB170 GBKWL GB GB01 X Rowhedge GBROW GBCOL GB GB01 X Runcorn GBRUN GBMNC GB GB01 X Rye GBRYE X 0112 GB GB01 X Salt End GBSED GBHUL GB GB01 X Saltburn GBSLN GBIVG GB GB01 X Sanday GBNDY GBKWL GB GB01 X Sandwich GBSDW X 0111 GB GB01 X Scalloway GBSWY GBSUL GB GB01 X Scapa Flow GBSFW GBKWL GB GB01 X Scarborough GBSCA GBWTB GB GB01 X Scrabster GBSCR X 0811 GB GB01 X Scunthorpe GBSCP GB203 1003 GB GB01 X Seaforth GBSEF GBLIV GB GB01 X Seaham GBSEA X 0906 GB GB01 X Selby GBSLB GB222 1005 GB GB01 X Shapinsay GBSPY X GB GB01 X Sharpness GBSSS X 0404 GB GB01 X Sheerness GBSHS GBMED GB GB01 X Shell Haven GBSHV GBLON GB GB01 X Shetlands GB010 GBSUL GB GB01 X Shoreham GBSHO X 0202 GB GB01 X Shotton GBSHT X 0509 GB GB01 X Silloth GBSIL X 0607 GB GB01 X Silvertown GBSVT GBLON GB GB01 X Skerries GB180 GBSUL GB GB01 X South Bank GB215 GBMME GB GB01 X South Shields GBSSH GBTYN GB GB01 X Southampton GBSOU X 0204 GB GB01 X Southend GBSND GBLON GB GB01 X Southwold GBSWD X GB GB01 X St Margaret's Hope GB232 X GB GB01 X Stanlow GBSOW GBMNC GB GB01 X Stockton GBSCT GBMME GB GB01 X Stornoway GBSTO X 0714 GB GB01 X Stranraer GBSTR X 0701 GB GB01 X Stromness GBSNS GBKWL GB GB01 X Stronsay GBSOY GBKWL GB GB01 X Strood GBSTD GBMED GB GB01 X Sullom Voe GBSUL X 0802 GB GB01 X Sunderland GBSUN X 0905 GB GB01 X Sutton Harbour GBSUS GBPLY GB GB01 X Swansea GBSWA X 0411 GB GB01 X Symbister GBSYM GBSUL GB GB01 X Tarbert GBTAB GBCYP 0718 GB GB01 X Tayport GBTAY GBDUN GB GB01 X Tees and Hartlepool GBMME X 0907 GB GB01 X Tees River GB202 GBMME GB GB01 X Teesport GBTEE GBMME GB GB01 X Teignmouth GBTNM X 0303 GB GB01 X Tetney Terminal GBTTL GB221 GB GB01 X Thamesport GBTHP GBMED GB GB01 X Thurso GBTHR GBSCR GB GB01 X Tilbury GBTIL GBLON GB GB01 X Tingwall GBTWL GBKWL GB GB01 X Tobermory GBTOB GB031 GB GB01 X Topsham GBTHM GBEXM GB GB01 X Torquay GBTOR GBBRX GB GB01 X Totnes GBTTS GBDTM GB GB01 X Tranmere GBTRA GBLIV GB GB01 X Trent River GB203 X GB GB01 X Troon GBTRN X GB GB01 X Truro GBTRU X 0313 GB GB01 X Tyne GBTYN X 0904 GB GB01 X Tynemouth GBTYM GBTYN GB GB01 X Uig GBUIG X 0730 GB GB01 X Ullapool GBULL X 0720 GB GB01 X Wallasea GBWLA GBRFD GB GB01 X Warrenpoint GBWPT X 1321 GB GB01 X Warrington GBWRN GBMNC GB GB01 X Watchet GBWAT X 0401 GB GB01 X Wells GBWLS X 1107 GB GB01 X Wemyss Bay GBWMB GBCYP GB GB01 X Weston Point GBWSP GBMNC GB GB01 X Westray GBWRY GBKWL GB GB01 X Weymouth GBWEY X 0308 GB GB01 X Whitby GBWTB X 0908 GB GB01 X Whitehaven GBWHV X 0605 GB GB01 X Whitstable GBWTS X 0104 GB GB01 X Wick GBWIC X 0812 GB GB01 X Wisbech GBWIS X 1102 GB GB01 X Wivenhoe GBWIV GBCOL GB GB01 X Workington GBWOR X 0606 GB GB01 X Wyre GB176 GBKWL GB GB01 X Yarmouth GBYMO X GB GB01 X Yelland GBYLL GBBND GB GB01 X GB offhsore installations GB88P GB GB01 X Other - United Kingdom (Great Britain and Northern Ireland) GB888 GB GB02 X Other - United Kingdom Isle of Man GB888 GB GB03 X Other - United Kingdom Channel islands GB888 GB GB09 X Other - United Kingdom (unknown MCA) GB888 352 352 177 175 (1) OJ L 132, 5.6.2000, p. 1.